      Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 1 of 73




       IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF OKLAHOMA



UNIVERSITAS EDUCATION, LLC,                      )
                                                 )
      Petitioner/Judgment Creditor,              )
                                                 )
v.                                               )
                                                 )
AVON CAPITAL, LLC,                               )
                                                 )
      Respondent/Judgment Debtor,                )
                                                 )
ASSET SERVICING GROUP, LLC,                      )
                                                 )   Case No. 14-FJ-05-HE
      Respondent/Garnishee,                      )
                                                 )
SDM HOLDINGS, LLC,                               )
                                                 )
      Respondent/Garnishee,                      )
                                                 )
and                                              )
                                                 )
AVON CAPITAL, LLC, a Wyoming                     )
Limited Liability Company,                       )
                                                 )
      Intervenor.                                )



                    REPORT AND RECOMMENDATION
         Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 2 of 73




                                       Table of Contents
I.     INTRODUCTION. ........................................................................................... 1

II.    BACKGROUND. ............................................................................................. 4

       A. Universitas was the sole beneficiary to certain life insurance
          proceeds. ................................................................................................ 4

       B. Universitas did not receive those proceeds. ........................................ 5

       C. The creation of the three Avon Capital, LLC entities. ....................... 8

       D. The trail of Avon proceeds. ................................................................. 11

       E. Avon-CT’s transactions. ...................................................................... 13

                1. The Ridgewood credit facility agreement. ............................... 13

                2. The Ridgewood facility’s funding of Charter Oak Trust policies
                   and their resale. ........................................................................ 16

       F. Avon-WY’s transactions...................................................................... 20

                1. The SDM purchase. .................................................................. 20

                2. Andrew Terrell consults for Avon-WY. .................................... 25

                3. Avon-WY’s 2010 “unloading” of Avon-CT’s life insurance
                   policies. ...................................................................................... 26

III.   THIS COURT HAS SUBJECT MATTER JURISDICTION. .................................. 29

IV.    THE EFFECT OF THE REGISTRATION OF THE JUDGMENT. .......................... 33

V.     THE COURT DENIES THE MOTIONS TO STRIKE THE CHERNOW
       DECLARATIONS. ......................................................................................... 34

VI.    THE COURT CONSIDERS UNIVERSITAS’S AND AVON-WY’S MOTIONS FOR
       SUMMARY JUDGMENT. ............................................................................... 36

       A. Standard of review. ............................................................................. 36




                                                             ii
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 3 of 73




      B. The Court grants Universitas’s motion for summary judgment:
         Avon-WY and Avon-NV are alter egos of Avon-CT, the named
         judgment debtor. ................................................................................. 38

              1. Fraud confirms this. ................................................................. 42

                       a. Lack or inadequacy of consideration. ............................ 43

                       b. Close familial relationship or friendship among the
                          parties. ............................................................................. 44

                       c. Retention of possession or benefit of the property
                          transferred....................................................................... 46

                       d. Change in financial condition of transferor in relation to
                          the transfer...................................................................... 47

                       e. Chronology of events surrounding the transfer. ........... 47

                       f. Transfer takes place during the pendency or threat of
                          litigation. ......................................................................... 50

                       g. Hurried or secret transactions. ...................................... 51

                       h. Conclusion. ...................................................................... 53

              2. Undercapitalization confirms this. .......................................... 54

              3. Intermingling confirms this. .................................................... 56

              4. Injustice confirms this. ............................................................. 60

              5. Conclusion. ................................................................................ 61

      C. The Court denies Avon-WY’s motion for summary judgment.......... 62

VII. THE COURT DENIES SDM’S MOTION TO QUASH THE GARNISHMENT AND
     MOTION FOR PARTIAL SUMMARY JUDGMENT. ............................................ 65

VIII. THE COURT DENIES UNIVERSITAS’S MOTION TO STRIKE SDM’S MOTION TO
      QUASH AND ITS REQUEST FOR SANCTIONS AGAINST SDM. ........................ 67

IX.   CONCLUSION. ............................................................................................ 68

X.    RECOMMENDATIONS AND NOTICE OF RIGHT TO OBJECT. ......................... 69

                                                          iii
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 4 of 73




I.    INTRODUCTION.

      Petitioner Universitas Education, LLC seeks enforcement of a

$6,710,065.92 judgment entered in its favor on August 12, 2014 by the United

States District Court for the Southern District of New York (“Nova SDNY

Litig[ation].”). See Doc. 1.1 The Judgment was against Daniel E. Carpenter

and his various entities, including “Avon Capital, LLC.” Id. United States

District Judge Joe Heaton referred all post-judgment collection matters to the

undersigned Magistrate Judge consistent with 28 U.S.C. § 636(b)(3). Doc. 8.

      In November 2014, the Southern District of New York permitted

Universitas to register the $6,710,065.92 judgment in this district. Doc. 1, Att.

2.   After doing so, Universitas sought an examination hearing regarding

Judgment Debtor Avon Capital’s potential ownership interests in Garnishee

SDM Holdings, LLC (SDM). Intervenor Avon Capital, LLC, a Wyoming LLC

(Avon-WY), sought a permanent injunction to prohibit Universitas from

enforcing the judgment against SDM or any of Avon-WY’s other assets. Doc.

73. This Court denied that injunction. Doc. 92. Instead, the Court allowed

limited discovery “to locate and identify Avon Capital, LLC’s assets,” to

“determine the relationship between three allegedly distinct Avon Capital,


1     Citations to a court document are to its electronic case filing designation
and pagination. Deposition testimony deviates from this practice by instead
using the deposition page number. Except for capitalization, quotations are
verbatim unless otherwise indicated.
                                           1
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 5 of 73




LLC entities,” and SDM, “in aid of execution” of the judgment. Doc. 158, at 2

(affirming Doc. 150).

      Before the Court, now, are:

      (1) Avon-WY’s motions to strike two declarations, Docs. 193, 213, and

      SDM’s motion to join Avon-WY’s first motion to strike, Doc. 196;

      (2) Universitas’s motion for summary judgment to impose alter-ego

      liability on Avon-WY for the full amount of the judgment against Avon

      Capital LLC, Doc. 186;

      (3) Avon-WY’s motion for summary judgment dismissing Universitas’s

      claims seeking to pierce the corporate veil, Doc. 194;

      (4) SDM’s motions to quash garnishment and for partial summary

      judgment, Docs. 191, 192; and

      (5) Universitas’s motion to strike SDM’s motion to quash, Doc. 208.

      In its first motion, Universitas argues that Avon-WY is an alter ego of

the two other Avon Capital, LLC entities, and that all three “were operated as

a singular Avon Capital, LLC,” which is a named judgment debtor. Doc. 187,

at 18. Universitas asserts Avon-WY’s alter-ego status should compel the Court

to pierce the corporate veil and reach Avon-WY’s assets (namely, SDM) to

satisfy the judgment. Id. at 24. Universitas asks this Court to transfer Avon-

WY’s ownership of SDM to Universitas to satisfy the judgment, id. at 32, and,



                                          2
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 6 of 73




if the Court declines to do so, to “enjoin Avon-WY from transferring ownership

of SDM elsewhere.” Doc. 201, at 10.

      Avon-WY argues it is not a judgment debtor and that Universitas lacks

evidence to establish that Avon-WY is “an alter ego of any judgment debtor.”

Docs. 195, 204. In support of that contention, Avon-WY filed motions to strike

two declarations by Benjamin Chernow, which Universitas included in its

Motion for Summary Judgment, Doc. 187, Att. 1, and its Response to Avon-

WY’s Motion for Summary Judgment, Doc. 205, Att. 1. See Docs. 193, 213.

      SDM, in turn, seeks partial summary judgment. Doc. 192. It argues

that SDM was “never properly served with the garnishment summons,” that

no claims remain against SDM, and that SDM is neither indebted to nor holds

assets of the judgment debtor. Id. at 5-10. SDM seeks to join Avon-WY’s

motion to strike the first Chernow declaration, Doc. 196, and moves to quash

the garnishment summons. Doc. 191. In response, Universitas has moved to

strike SDM’s motion to quash—in addition to seeking sanctions against SDM,

accusing SDM of “improper motion practice.” Doc. 208, at 1. Specifically,

Universitas alleges that SDM’s purpose in “filing the same argument three

times [is] . . . ‘to harass, delay, or increase the cost of litigation.’” Id. at 2.

      Having reviewed the parties’ extensive submissions, the undersigned

recommends the Court (1) DENY Avon-WY’s motions to strike, (2) GRANT

SDM’s motion to join, (3) GRANT Universitas’s motion for summary judgment

                                              3
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 7 of 73




and find that Avon-WY is the alter ego of the two other Avon Capital, LLC

entities involved here, (4) DENY Avon-WY’s motion for summary judgment,

(5) DENY SDM’s motions to quash and (6) for partial summary judgment, and

(7) DENY Universitas’s motion to quash and its request for sanctions against

SDM. The undersigned recommends the Court (8) ENJOIN Avon-WY from

transferring, alienating, and/or concealing or encumbering its ownership of

any interest in SDM; and (9) ENJOIN Avon-WY, Avon-CT, and Avon-NV from

transferring, alienating, and/or concealing or encumbering any non-exempt

property.

II.   BACKGROUND.

      A. Universitas was the sole beneficiary to certain life insurance
         proceeds.

      Judge Heaton has provided helpful background in this matter:

      Universitas was the sole beneficiary of several life insurance
      policies totaling $30 million in proceeds. Universitas Educ., LLC
      v. Nova Grp., Inc., 784 F.3d 99, 100-01 (2d Cir. 2015). When the
      death benefits came due, however, Universitas’s claim to those
      benefits was denied. Id. Universitas participated in binding
      arbitration with the trustee of the benefit plan, and obtained a
      favorable award. Id. The plan trustee sought to vacate the award
      in the U.S. District Court for the Southern District of New York,
      but the award was confirmed and judgment was entered for
      $30,181,880.30. Id.

Doc. 92, at 2.




                                         4
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 8 of 73




      B. Universitas did not receive those proceeds.

      The Southern District of New York turnover proceeding, referenced

above, found that Daniel Carpenter fraudulently transferred $30 million of life

insurance policy proceeds from the Charter Oak Trust, of which Universitas

was the sole beneficiary.2 See Universitas Educ., LLC v. Nova Grp., Inc., 2014

WL 3883371, at *2 (S.D.N.Y. Aug. 7, 2014) [hereinafter Aug. 2014 Nova].


2      A court may “take judicial notice of its own files and records, as well as
facts which are a matter of public record.” Van Woudenberg ex rel. Foor v.
Gibson, 211 F.3d 560, 568 (10th Cir. 2000), abrogated on other grounds by
McGregor v. Gibson, 248 F.3d 946, 955 (10th Cir. 2001). The Court will not
consider these documents for the truth of the matters asserted in them. See
Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006) (noting that judicially
noticed “documents may only be considered to show their contents, not to prove
the truth of matters asserted therein”).
       Under Rule 201, a court may take judicial notice of adjudicative facts not
subject to reasonable dispute at any point in the proceedings. An adjudicative
fact is a fact “concerning the immediate parties-who did what, where, when,
how, and with what motive or intent.” Fed. R. Evid. 201 advisory committee’s
note (quoting 2 Kenneth C. Davis, Administrative Law Treatise at 353 (1958)).
Adjudicative facts must, by definition, be relevant. 21 Charles Alan Wright &
Kenneth W. Graham, Jr., Federal Practice and Procedure § 5104 at 483-84
(1977).
       The Court takes judicial notice from this proceeding and from two cases
intertwined with the current action. First, the Court relies on the turnover
action (Nova SDNY Litig.) between Universitas and judgment-debtor Nova
Group, Inc. See Universitas Educ., LLC v. Nova Grp., Inc., No. CIV-11-1590-
LTS-HBP, 2012 WL 2045942 (S.D.N.Y. Jun. 5, 2012). Second, the Court cites
the criminal action against Carpenter, which the Second Circuit affirmed. See
United States v. Carpenter, 190 F. Supp. 3d 260 (D. Conn. 2016), aff’d sub nom.,
United States v. Bursey, 801 F. App’x 1 (2d Cir. 2020). Both offer adjudicative
facts involving the immediate parties and who did what, when, where, how,
and with what motive or intent. Universitas and Avon-WY have also relied on
courts’ findings, depositions, and other materials from these proceedings. See
e.g., Doc. 195, at 4 n.1 & Att. 5; Doc. 187, Att. 21.
                                          5
         Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 9 of 73




These “fraudulent transfers” were made to a number of shell entities that were

under Carpenter’s control at all relevant times.        Id.     In fact, Carpenter

controlled “hundreds of . . . entities” that he used “to hide assets from

[Universitas].” Id. From May 2009 to October 2010, some of those entities

were: Nova Group, Inc. (Nova); Charter Oak Trust; Grist Mill Capital, LLC

(Grist Mill Capital); Grist Mill Trust Welfare Benefit Plan (Grist Mill Trust);

Grist    Mills   Holdings,   LLC   (Grist   Mill   Holdings);    Phoenix   Capital

Management, LLC (Phoenix); Caroline Financial Group, Inc. (Caroline

Financial); Avon Capital, LLC; and Carpenter Financial Group (Carpenter

Financial). Id. at *2. Of these, Nova, Grist Mill Capital, Grist Mill Trust, Grist

Mill Holdings, Phoenix, Avon, and Carpenter Financial3 are all either

judgment debtors or alter egos of judgment debtors. Doc. 147, Att. 29, at 2-3.

        The August 2014 Nova court also identified Wayne Bursey (President of

Nova and Trustee of Charter Oak Trust) as “Mr. Carpenter’s confederate in

the fraudulent transfers.” 2014 WL 3883371, at *2. And Bursey “was the only

signatory on the Charter Oak Trust accounts.” Universitas Educ., LLC v. Nova

Grp., Inc., 2013 WL 6123104, at *2 (S.D.N.Y. Nov. 20, 2013) [hereinafter Nov.

2013 Nova].




3     Carpenter Financial Group, LLC is also an alter ego of a judgment
debtor. Doc. 147, Att. 29, at 2.
                                            6
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 10 of 73




      The August 2014 Nova court stated that “Avon was controlled by its

managing member, Grist Mill [Capital], which is wholly owned by its members

Grist Mill Holdings and Caroline Financial [ ]both of which were wholly owned

by Mr. Carpenter.”    2014 WL 3883371, at *3.       Carpenter is Chairman of

Caroline Financial. Id. Caroline Financial served as a member of both Grist

Mill Capital and Grist Mill Holdings.4 Doc. 205, Att. 2, ¶¶ 1, 25. And, as noted,

Grist Mill Holdings also was a member of Grist Mill Capital. August 2014

Nova, 2014 WL 3883371, at *3. In his testimony, Carpenter admitted Grist

Mill Holdings is his “alter ego for collecting commissions.” Id.

      During Carpenter’s criminal trial, the trial court stated “[t]he evidence

establishe[d] beyond a reasonable doubt that [Carpenter] conspired with . . .

Don Trudeau, among others” to commit life insurance fraud.5 Carpenter, 190

F. Supp. 3d at 299.


4     The Nov. 2013 Nova court stated Grist Mill Capital’s members were
Caroline Financial Group, and Grist Mills Holdings, and that Bursey was a
manager. 2013 WL 6123104, at *3. Grist Mill Capital’s Articles of
Organization list Jack Robinson and Bursey as its managers. Doc. 147, Att.
13. Robinson is an attorney and manager of Grist Mill Capital, and is affiliated
with several of Carpenter’s entities and served as general counsel of Benistar
Admin Services (Benistar or BASI) “for a period of time.” Doc. 187, Att. 6, at
42; id. Att. 12; see also Doc. 147, Att. 31. Robinson is also Nova’s former
attorney. Nov. 2013 Nova, 2013 WL 6123104, at *2.
      BASI is one of the entities the Carpenter court found Carpenter
controlled. 190 F. Supp. 3d. at 273. BASI provided administrative services to
other Carpenter-controlled entities, and their employees “received their
paychecks from BASI.” Id.
5     Trudeau is one of Carpenter’s affiliates and served in different roles in
                                           7
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 11 of 73




      C. The creation of the three Avon Capital, LLC entities.

      On June 6, 2006, Avon Capital, LLC filed articles of organization with

the Nevada Secretary of State, forming a Nevada limited liability company

(Avon-NV). Doc. 57, Att. 1, at 3-4. Avon-NV’s managing member was Grist

Mill Capital. Id. at 3. Trudeau testified he did not have “any involvement”

with Avon-NV. Doc. 187, Att. 6, at 23, ln. 19.

      On November 21, 2006, Bursey, as the organizer, filed articles of

organization on behalf of Avon Capital, LLC with the Connecticut Secretary of

State, forming a Connecticut limited liability company (Avon-CT). Doc. 57,

Att. 2, at 1. At the time of incorporation, Bursey and Robinson were listed as

its managers. Doc. 147, Att. 17; Doc. 195, Att. 2. Trudeau testified that he,

Bursey, and Robinson served as managers of Avon-CT around November 2006.

Doc. 187, Att. 6, at 41, lns. 14-21.

      On May 18, 2007, Avon Capital, LLC filed articles of organization with

the Wyoming Secretary of State, forming a Wyoming limited liability company

(Avon-WY). Doc. 147, Att. 6. Avon-WY was administratively dissolved in June

2009 for failure to maintain a registered agent, and Trudeau, acting as

principal, applied to reinstate it on November 15, 2010. See id. Att. 9; Doc. 57,




Carpenter’s enterprises. See, e.g., Doc. 147, Att. 31 (listing him as director of
BASI). “Don Trudeau was the President of BASI, and [Carpenter]’s wife, Molly
Carpenter, was its Chairman.” Carpenter, 190 F. Supp. 3d at 273.
                                           8
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 12 of 73




Att. 6, at 3. Avon-WY was again administratively dissolved in July 10, 2011

for tax reasons, and Trudeau reinstated it on November 28, 2011. Doc. 57, Att.

6, at 2-3.

      At the time of incorporation in 2007, and after its reinstatements,

Caroline Financial was Avon-WY’s manager.6 Doc. 147, Att. 6; Doc. 57, Att. 6.

Counsel for Avon-WY has stated that Trudeau served as a member and officer

of Avon-WY before its 2010 reinstatement. Doc. 187, Att. 11; see also Doc. 171,

Att. 4, at 2, lns. 2-3; Doc. 58. Trudeau testified he was “the managing member”

after reinstating Avon-WY. Doc. 187, Att. 6, at 17-18. Caroline Financial also

continued to serve as managing member after Avon-WY’s reinstatement. Id.

Att. 11; Doc. 147, Att. 8. Trudeau was the only authorized signatory for Avon-

WY. Doc. 187, Att. 10, at 232, lns. 22-24.

      Avon-WY was ninety-nine percent owned by Carpenter Financial and

one percent owned by Caroline Financial. Doc. 171, Att. 4, at 2, lns. 17-25.

Avon-CT was also ninety-nine percent owned by Carpenter Financial and one

percent owned by Caroline Financial. Doc. 187, Att. 4, at 2, lns. 18-28. In 2010,

Avon-NV was also ninety-nine percent owned by Carpenter Financial and one

percent owned by Caroline Financial. Id. Att. 5. Avon-WY, Avon-CT, and

Avon-NV each had its principal address at 100 Grist Mill Road, Simsbury, CT


6   Trudeau also stated that Caroline Financial was Avon-WY’s managing
member in July, 2010. Doc. 171, Att. 4, at 2, ln. 23.
                                             9
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 13 of 73




06070. See Doc. 92, at 5; Doc. 147, Atts. 6, 13; Doc. 57, Att. 1.7 Carpenter

controlled both Caroline Financial and Carpenter Financial. August 2014

Nova, Aug. 2014 Nova, 2014 WL 3883371, at *3. Bursey listed the same Grist

Mill address as his business and residential address. Doc. 147, Att. 17. Grist

Mill Capital (managing member of Avon-NV), Grist Mill Trust, and Grist Mill

Holdings also have the same address. Doc. 92, at 5 n.4. Trudeau testified

Benistar has its offices at the same address. Doc. 195, Att. 5, at 14, lns. 9-11.

      In November 2013, Carpenter averred he served as chairman of Caroline

Financial, which in turn served as the managing member of Avon-WY. Doc.

147, Att. 8; Doc. 205, Att. 2, ¶ 1. The Nova courts identified Caroline Financial

as one of Carpenter’s wholly owned and controlled “shell companies,” one of the

shell entities he used to hide assets from Universitas. Nov. 2013 Nova, 2013

WL 6123104, at *5, *8; Aug. 2014 Nova, 2014 WL 3883371, at *2, *5, *8.

      Carpenter testified he was “privy” to each of the three Avon Capital

entities. Doc. 147, Att. 5, at 144, lns. 12-16. He “definitely knew about [Avon-

CT].” Id. lns. 15-16. According to Carpenter, unlike Avon-WY, Avon-NV did

not engage in any life settlement transactions. Id. at 146, lns. 3-6. He also

asserted it never had any employees or office space. Id. lns. 10-16.




7     On November 28, 2011, Avon-WY updated its principal address to 300
1st Stamford Place, Suite 201, Stamford, CT 06902, but retained its mailing
address in Simsbury. Doc. 57, Att. 6, at 2.
                                          10
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 14 of 73




      Carpenter testified because Wyoming had few prohibitions or

regulations for life settlement transactions, he thought “it would be best” to

have a Wyoming LLC as opposed to a Nevada or Delaware LLC for those

transactions. Id. at 147, lns. 2-16. Trudeau similarly testified. Doc. 187, Att.

6, at 18-20. “Carpenter is listed as the signatory on both of Avon Capital’s bank

accounts.” Carpenter, 190 F. Supp. 3d at 273.




      D. The trail of Avon proceeds.

      Among the fraudulent transfers the August 2014 Nova court identified,

was a November 11, 2009 $6,710,065.92 transfer from Grist Mill Capital to

Avon Capital, LLC. 2014 WL 3883371, at *3. The Avon Capital, LLC account




                                          11
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 15 of 73




was held at TD Bank, with an account number ending in 4689 (Avon-NV TD

bank account).8 Doc. 56, at 4; Doc. 57, Att. 1, at 1.

      That transfer, like the others the August 2014 Nova court outlined, “were

without documentation or consideration, a clear sign of fraud.” 2014 WL

3883371, at *3. “Nova and Mr. Carpenter resisted all discovery efforts to

determine the whereabouts of [proceeds] after the transfers, and such secrecy

further indicates a fraudulent intent.”9 Id. The court assessed a judgment of

that same amount ($6,710,065.92) against Avon Capital, LLC. Id. at *13.

      During the month of December 2009, the Avon-NV TD bank account had

large-sum withdrawals and deposits to and from bank accounts also controlled

by Carpenter.     See Doc. 147, Att. 22.        After the November 11, 2009



8      Carpenter opened that bank account (one of the two “Avon Capital, LLC’
accounts maintained in 2009-2010) on May 20, 2009. Doc. 147, Att. 13;
Carpenter, 190 F. Supp. 3d. at 273 (“Mr. Carpenter is listed as the signatory
on both of Avon Capital’s bank accounts.”). Carpenter opened this not long
after an unsuccessful attempt to open a Charter Oak Trust account at Bank of
America. Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 2, at
64 (S.D.N.Y. Oct. 21, 2013) (May 14, 2009 email from Carpenter to Jeffrey
Roman at U.S. Trust, Bank of America, complaining “that I was not allowed to
do wires any more at [Bank of America] on Avon Capital which is a Company
that I created and which has control over millions of dollars of assets in several
trust accounts”).
9      The SDNY sanctioned Nova for its “dilatory conduct during the course of
post-judgment discovery,” “efforts to frustrate Universitas’ enforcement of the
judgment,” noting the Second Circuit encouraged a sanction aimed at deterring
Nova’s “persistent and abusive litigation conduct.” Universitas Educ., LLC v.
Nova Grp., Inc., No. CIV-11-1590-LTS-HBP, 2016 WL 2944646, at *3-5
(S.D.N.Y. Mar. 31, 2016), adopted, Doc. 598 (S.D.N.Y. May 16, 2016).
                                           12
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 16 of 73




$6,710,065.92 deposit from Grist Mill Capital, the Avon-NV TD bank account

had a November 30, 2009 balance of $6,745,794.16. Id. at 1. On December 30,

2009, the balance was $938,454.59; and on December 31, 2009, the balance was

$160,683.29. Id. at 1, 3. Some of the transfers in the month included a

December 3, 2009 $6.5 million transfer to a TD bank account ending in 7136

(Grist Mill Holdings TD bank account),10 two deposits late in the month

(totaling $1,292,469.36) from a bank account ending in 4697 (Carpenter

Financial TD bank account), and wire transfers to H. Thomas Moran. Id. at 1,

3; see also Carpenter, No. CR-13-226-RNC, Doc. 207, at 22 (Government

Exhibit List) (identifying Grist Mill Holdings and Carpenter Financial TD

bank accounts).

      E. Avon-CT’s transactions.

            1. The Ridgewood credit facility agreement.

      Trudeau testified Avon-CT was “originally formed with specific

capitalization and transaction structures in mind.” Doc. 187, Att. 6, at 10, lns.

4-6. “[I]t was part of a joint facility with Grist Mill Capital, a $35 million

facility.” Id. lns. 13-14. He testified he thought “Ridgewood[11] was the actual


10    Doc. 171, Att. 8 (Grist Mill Holdings’ TD bank account statement for
November 2009 showing the last four digits of 7136 as the account number);
Carpenter, 190 F. Supp. 3d at 295 (identifying TD bank account ending in 7136
as belonging to Grist Mill Holdings).
11    “Ridgewood [Finance Inc.] was a portfolio company” that was “set up as
a speciality finance lender. In this capacity, Ridgewood made loans to other
                                          13
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 17 of 73




issuing entity.” Id. lns. 20-21. “And so all of the assets and activities basically

that were conducted in [Avon-CT] were subject to that pledge and credit

agreement.” Id. at 10-11; see Carpenter, 190 F Supp. 3d at 279 (outlining

Ridgewood credit facility agreement). That agreement, signed by Carpenter

as “Chairman of [the] Managing Member” of Avon-Capital LLC, stated the

financing was “for the purpose of funding AVON CAPITAL LLC’s underlying

loan to AVON INSURANCE TRUST on financing premium of a Life Insurance

Policy.” Doc. 187, Att. 9, at 3, 1; Universitas Educ., LLC v. Nova Grp., Inc.,

2013 WL 3328746, at *2 (S.D.N.Y. July 2, 2013) (“Grist Mill [Capital], Avon

Capital, Charter Oak Trust and Avon Insurance Trust are entities that are

closely related to Nova Group. As collateral for this loan, Ridgewood Finance,

Inc. took a security interest in the life insurance policies held by Charter Oak

Trust and Avon Insurance Trust.”).

      “The parties agreed that Christiana Corporate Services, Inc. . . . would

act as the [document custodian] and insurance trustee.” Carpenter, 190 F.

Supp. 3d. at 279. “If Ridgewood decided to fund the policy, it would issue a

commitment letter to Bursey, who acted as the trustee of [Charter Oak Trust]

and Kathy Kehoe, a Benistar employee.”12 Id. If Ridgewood authorized the


finance companies, often at high rates of interest.” Carpenter, 190 F. Supp. 3d
at 278-79.
12    Kathy Kehoe served as the Manager of the Trust Department of
Benistar, since 2003. Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 337,
                                           14
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 18 of 73




funding, it “would then direct Christiana to transfer the funds to an account in

[Charter Oak Trust]’s name at PNC Bank . . . .” Id. at 280.

      Trudeau testified that one of the Ridgewood facility’s insureds was Rella

Waldman, and that Trudeau was involved in that transaction. See Doc. 187,

Att. 3, at 56; Att. 9. Trudeau further testified he was aware Avon-CT provided

support services for Avon Insurance Trust. Id. Att. 3, at 57, lns. 14-16.

      In a December 2006 letter from Robinson as Grist Mill Capital manager

to Christiana, Robinson requested the creation of a custody account for Avon

Capital, LLC. Id. Att. 12. Even though Avon-CT was the entity involved with

the Christiana and Ridgewood transactions, Robinson used Avon-NV’s tax

identification number which ends in 6827, when opening the bank account.

Id.; Doc. 57, Att. 1.13

      The Avon-NV TD bank account records also show wire transfers toward

the Waldman life insurance policy. See Doc. 187, Att. 13, at 1, 7-8 (reflecting

a $44,150.00 outgoing wire to PNC Bank and fee for Waldman policy on Aug.

19, 2009); id. at 4, 9 (reflecting a $44,150.00 outgoing wire (including the wire

transfer fee) to PNC Bank for the Waldman policy on Oct. 5, 2009).14


Att. 3, at 1 (S.D.N.Y. Nov. 20, 2013). She was also Assistant Secretary of Nova.
Id. She currently serves as SDM’s manager. Doc. 192, Att. 1, at 3; see also
Doc. 187, Att. 19, at 64, lns. 7-9.
13     In its motion for summary judgment, Avon-WY erroneously states this
tax identification number belongs to Avon-CT. Doc. 195, at 4, ¶ 2.
14     What Universitas identifies as Avon-NV’s general ledger also reflects
                                          15
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 19 of 73




            2. The Ridgewood facility’s funding of Charter Oak Trust
               policies and their resale.
      As noted above, this action hinges on the fraudulent transfer from the

Charter Oak Trust policies.        These policies were stranger-oriented life

insurances (STOLI) policies. The Carpenter court explained the nature of

STOLI policies, life insurance providers’ opposition to these policies, and

Carpenter’s creation of the Charter Oak Trust to serve “as a vehicle for

obtaining [these] policies.” 190 F. Supp. 3d at 273. Charter Oak Trust planned

to “[re]sell life insurance policies on the secondary market, after [the lapse of]

a contestability period.”15 Id. at 276.



holding investment accounts for “R. Waldman” (Account IDs. 1320 and 1322)
in the amounts of $1,002,475.00 and $626,300.00. Doc. 187, Att. 14, at 1, 8-9.
Although the Avon Capital, LLC general ledger does not specifically state that
it is Avon-NV’s, the Court can reasonably infer so from the fact that the
transactions listed on it reflect transactions that match those from Avon-NV’s
two bank accounts. Compare Doc. 187, Att. 14, at 2-4, with Doc. 147, Att. 22
(Avon-NV’s TD bank account), at 4-6, and id. Atts. 15-16 (Avon-NV’s People’s
bank account, see infra § II.G.). Avon-WY and SDM dispute the admissibility
of this document, as it has not been authenticated and amounts to hearsay.
Doc. 193, at 5-6; Doc. 197, at 15-17. The Court determines the ledger to be
supplemental only for purposes of its findings herein.
15

      To induce people to participate in [Charter Oak Trust] as straw
      insureds, the agents used a sales pitch learned from discussions at
      the 100 Grist Mill Road offices. The prospective insureds were
      promised free life insurance for two years. They were told that if
      they died during the two-year period, the policy proceeds would be
      disbursed to their beneficiaries. After two years, the policy would
      be sold and the insured could potentially profit from the sale. No
      effort was made to attract people with an interest in buying
      long-term life insurance coverage then or later.
                                          16
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 20 of 73




      Insured Sash Spencer obtained two policies totaling $30 million, the first

two policies ever to be placed in Charter Oak Trust. Id. at 292. Ridgewood

funded both policies. Id. at 293. Spencer died in June 2008, within the

contestability period. Id. Although the insurance provider investigated, the

provider “was unable to determine that the two policies were procured for sale

on the secondary market” and issued two checks to Charter Oak totaling

$30,677,276.75 (the policies’ proceeds plus interest), at Bursey’s behest. Id.

(“Mr. Bursey had admonished [the provider] that the trust had a ‘fiduciary

duty to pay death benefits to the Participant’s designated beneficiary.’”). When

Bursey told Carpenter about the checks, Carpenter wrote “Big day for all of us

. . . check mail and speak only to me . . . only to me. . . . May you be in heaven

before the Devil knows you’re dead.” Id.

      The Carpenter court reviewed a “complex web of corporate entities, bank

accounts, and numerous money transfers” to “determin[e] how the defendant

and his co-conspirators used the $30 million in policy proceeds.” Id. at 295.

For example, on May 18, 2009, Bursey deposited the two checks from the

insurance provider into a TD account in Charter Oak Trust’s name, the

“account ending in 4548” (Charter Oak TD bank account). Id. This account




Carpenter, 190 F. Supp. 3d at 280-81. “[Charter Oak Trust] was not widely
marketed in order to reduce the risk that the true nature of the trust would be
revealed.” Id. at 280.
                                           17
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 21 of 73




“had been set up by Mr. Bursey six days earlier.” Id. Then, on May 21, 2009,

Bursey transferred $8,677,276.75 from the Charter Oak TD bank account to a

TD account belonging to Grist Mill Capital, the “account ending in 4712” (Grist

Mill Capital TD bank account). Id. “Prior to this transfer, the [Grist Mill

Capital TD bank account] was empty.” Id. Then, on May 26, 2009, Bursey

transferred another $2,186,566 from the Charter Oak TD bank account to the

Grist Mill Capital TD bank account. Id. “After these two transfers, which were

the only ones into the [Grist Mill Capital TD bank account] at the relevant

time, the [Charter Oak TD bank account] contained just over $19.8 million.”

Id.

      At the same time, the “$19.8 million remaining from the proceeds of the

Spencer policies was kept in the [Charter Oak TD bank account], where the

entire death benefit had originally been deposited.” Id. at 296. On October 2,

2009, Bursey denied Universitas’s claim to the proceeds. Id. at 294. On

October 27, 2009, Bursey transferred $19,800,000 from the [Charter Oak TD

bank account] to the [Grist Mill Capital TD bank account].” Id. Then, just

“one day later, $19,000,000 was transferred to the Grist Mill Holdings account

ending in 7136.” Id.

      Grist Mill Capital’s appointed agent, Peter A. Goldman, testified he had

been retained to try to “determine what happened to the $30 million.” Nov.

2013 Nova, 2013 WL 6123104, at *7. He confirmed there had been $31 million

                                         18
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 22 of 73




transferred from the Charter Oak Trust, but he could not explain why any

transfers had been made to Grist Mill Capital. Id. He also reported Grist Mill

Capital’s general ledger recorded the $19.8 million as an “unknown deposit.”

Id.

      Less than a month later, on November 11, 2009, Avon-NV managing

member Grist Mill Capital transferred $6,710,065.92 to “Avon Capital, LLC,”16

which was deposited to the Avon-NV TD bank account. See Doc. 56, at 4; Doc.

92, at 5. The Carpenter court also detailed a variety of transactions involving

the balance of the Spencer policies, including the funding of additional life

insurance policy premiums and the purchasing of real estate in Rhode Island.

190 F. Supp. 3d at 295-96.




16    “Grist Mill Capital . . . and Avon Capital were financing companies that
loaned money to other” Carpenter controlled entities, including “Benistar
Admin Services, TPG Group, Grist Mill Trust, Grist Mill Capital, Avon Capital,
and the Charter Oak Trust.” Carpenter, 190 F. Supp. 3d at 273. “Mr.
Carpenter acknowledged at trial that he controlled [Grist Mill Capital], and
documents admitted into evidence show that he signed on its behalf as
‘Chairman of Managing Member.’ The structure of Avon Capital is less clear.
Many of the documents bear Mr. Trudeau’s signature. However, Mr.
Carpenter is listed as the signatory on both of Avon Capital’s bank accounts.”
Id.
                                         19
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 23 of 73




      F. Avon-WY’s transactions.

      Much transpired between the first time Avon-WY was administratively

dissolved, on June 17, 2009, and when Trudeau applied to reinstate it on

November 15, 2010. See Doc. 147, Att. 9; Doc. 57, Att. 6, at 3.

            1. The SDM purchase.

      On December 30, 2009—while administratively inactive—Avon-WY

closed on the acquisition of one hundred percent of the membership interest in

SDM. Doc. 147, Atts. 20-21. The total purchase price was $4,395,502.60. Id.

Att. 19, at 2. The assignors were Jane M. Moran and H. Thomas Moran, II.

Id. Att. 21. Trudeau served as the authorized signatory for Avon-WY on the

Assignment of Membership Interest document and on the Membership

Purchase Agreement. See id. Atts. 20-21. Trudeau testified that Carpenter

“authorized [him] to enter the transaction . . . and make this investment on


                                         20
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 24 of 73




behalf of Avon Capital, LLC.” Nova SDNY Litig., No. CIV-11-1590-LTS-HBP,

Doc. 487, Att. 1, at 280, lns. 11-16 (S.D.N.Y. Sept. 25, 2014).

      The purchase agreement required payment of $2,197,751.30 by

December 30, 2009, and the balance by January 30, 2010. Doc. 147, Att. 20, at

1, ¶ 1(a)-(b). It also required Avon-WY to pay a pre-existing debt Thomas

Moran owed to Kirkpatrick Bank. Id. at 2, ¶ 2; id. at 4, ¶ 5.6(b). The agreement

bound Avon-WY to a pre-existing servicing contract with Asset Servicing

Group (ASG). Id. at 3, ¶ 4.5; id. at 14, ¶ 8.2.2. And, it identified Heritage

Group Agency, Inc. and ASG as Thomas Moran’s affiliates.17 Id. at 4, ¶ 5.6; id.

at 14, ¶ 8.2.2(d).

      Although Avon-WY was the signatory to the purchase agreement, a

series of payments to Moran came from the Avon-NV TD bank account. See

also Doc. 147, Att. 22, at 3-4. Carpenter and Amanda Rossi18 served as the

authorized signatories on the Avon-NV TD bank account. Id. Att. 14.


17    Carpenter testified Avon-WY was involved in acquiring “a block of
business known as SDM.” Doc. 147, Att. 5, at 148, lns. 7-9. According to
Carpenter, Trudeau introduced him to Thomas Moran, who was the signatory
for the purchase agreement on behalf of SDM. Id. lns. 20-21; Id. Att. 20, at 25.
And Trudeau testified he signed the agreement at Carpenter’s behest. Nova
SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 487, Att. 1, at 280, lns. 11-16
(S.D.N.Y. Sept. 25, 2014).
18    Amanda Rossi is Secretary of Nova. Doc. 147, Att. 14; see also
Universitas Educ., LLC v. Nova Grp., Inc., 2013 WL 57892, at *6 (S.D.N.Y Jan.
4, 2013). Also, the Carpenter court identified Ms. Rossi as a Benistar employee.
190 F. Supp. 3d at 294.

                                          21
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 25 of 73




     Related payments from the Avon-NV TD bank account include:

         • Two December 31, 2009 payments of $777,741.30 and $514,469.36

            to Thomas Moran, Doc. 147, Att. 22, at 3 (A March 30, 2010 email

            identifies the $514,469.36 as “received” by Kirkpatrick Bank, id.

            Att. 23 (per SDM Purchase Agreement, id. Att. 20, ¶¶ 2, 5.6));

         • A January 4, 2010 payment of $25,000.00 to The Heritage Group,

            id. Att. 22, at 4;

         • A January 5, 2010 payment of $175,334.85 to ASG, id.;

         • A January 5, 2010 payment of $332,766.30 to “Hme, Llc,” id. (A

            March 30, 2010 email from an ASG address to Trudeau and




     [Ms.] Rossi [was] listed as a “Trustee” of Charter Oak Trust in a
     TD Bank account statement from December 2009 . . . [She was
     also] listed as a signatory . . . on several bank accounts to which
     Universitas alleges that Nova Group improperly transferred the
     insurance proceeds at issue here. It appears, however, that Mr.
     Bursey—not Ms. Rossi—authorized the deposits to these accounts.
     At her deposition, Ms. Rossi testified that she was employed only
     by Benistar . . . , Carpenter Financial [ ,] USB Group, Inc. She
     further testified that she performed office-manager work for these
     three entities, and that she worked as an executive assistant to
     Mr. and Mrs. Carpenter.

Universitas Educ., LLC v. Nova Grp., Inc., 2013 WL 3487350, at *5 (S.D.N.Y.
July 12, 2013) (citations omitted), subsequently vacated on other grounds, 784
F.3d 99 (2d Cir. 2015). In part because Bursey signed the deposit slips and
endorsed the checks that Nova improperly deposited, the S.D.N.Y. determined
Rossi was not “a controlling officer of Nova” because “she did not actually
participate in one of the central transactions at issue.” Id. at *10.
                                        22
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 26 of 73




               Andrew Terrell, cc’ing Thomas Moran, identifies this as a portion

               of the purchase price, id. Att. 23); and

             • A January 7, 2010 payment of $373,033.83 to Thomas Moran, id.

               Att. 22, at 4.

      On June 9, 2010, the Avon-NV TD bank account was closed and its

balance of $953,238.84, minus the twenty-five dollar wire transfer fee, was

deposited into the only other Avon Capital, LLC bank account of record at this

time: a People’s United Bank account ending in 3286 (Avon-NV People’s bank

account). Doc. 147, Atts. 15-16. People’s United Bank sent that account’s

statements to Daniel Carpenter at the Grist Mill address; and Carpenter

signed a check to ASG from this account at least once. Id. Atts. 15-16; id. Att.

27, at 17.

      Litigation ensued over the balance due under the Purchase Agreement,

and the parties settled. See Doc. 187, Att. 19, at 63, lns. 4-6; Doc. 147, Att. 19;

Moran v. Avon Capital, LLC, No. CIV-10-393-HE, Doc. 58 (W.D. Okla. Feb. 17,

2011) (Stipulation of Dismissal).         Payments to Moran, presumably in

satisfaction of the SDM Purchase Agreement, continued to come from the

Avon-NV People’s bank account, of which Carpenter was the signatory. Doc.

147, Att. 25 (including the $75,000.00 Nov. 30, 2010 payment to Thomas Moran

and near-monthly $100,000.00 payments thereafter until July 2011).



                                            23
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 27 of 73




      ASG sent Avon-WY monthly invoices. See Doc. 147, Att. 27, at 1, 5-6,

10-11, 18-19. ASG sent these invoices to Avon Capital, LLC, at 2187 Atlantic

Street, Stamford, CT. Id. This is the address Avon-WY listed in the Purchase

Agreement. Id. Att. 20, at 20, ¶ 10.1. No other Avon Capital, LLC entity used

this address for its mailing or principal address. And at least one invoice

identified Don Trudeau as the contact. Id. Att. 27, at 15.

      Regular payments to ASG came from the Avon-NV TD bank account

until its closure. Id. at 7, 14. After the closure of the Avon-NV TD bank

account, payments continued, coming instead from the Avon-NV People’s bank

account. See, e.g., id. at 20-21. Carpenter signed a check dated December 9,

2010 from “Avon Capital, LLC” to ASG. Id. at 17.
                                         24
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 28 of 73




      Most of the above transactions occurred while Avon-WY was

“Inactive-Administratively Dissolved.”    Id. Att. 8.   And these transactions

continued after Trudeau reinstated Avon-WY in November 2010. See, e.g., id.

Att. 27, at 15-17.

            2. Andrew Terrell consults for Avon-WY.

      Trudeau also testified that Andrew Terrell, principal of Clermont

Capital, provided consulting services for Avon-WY. Doc. 187, Att. 19, at 41,

lns. 15-22; id. at 42, ln. 2.19 Trudeau did not know how Terrell received

compensation for his services but he did not think the compensation came from

Avon-WY. Id. Att. 19, at 42, lns. 21-23. Terrell testified that in 2010 he had a

consulting contract with Avon, “but sometimes [he] was paid by a different

entity.” Id. Att. 18, Ex. 17, at 11, lns. 5-8 (sealed). Avon-NV’s bank records

shows Avon-NV made several payments to Terrell during the time he consulted

for Avon-WY, and to Clermont Capital. See, e.g., Nova SDNY Litig., No. CIV-

11-1590-LTS-HBP, Doc. 610, Att. 9, at 13, 17 (S.D.N.Y. Nov. 18, 2016) (showing

two $15,000.00 wires on March 18, 2010 and May 28, 2010 to “Andrew G. and

Maria G. Terrell”).20


19    See also Doc. 187, Att. 14, at 1, lns. 14-15 (Avon-NV’s general ledger
showing $359,270.00 owed to Clermont Capital).
20    See also Doc. 187, Att. 14, at 2, 4-5, 23 (showing Avon-NV’s general
ledger, which includes three $15,000.00 payments for “Consulting Fees” to
Andrew Terrell from the TD bank account in February, March, and May of
2010, and from the Avon-NV People’s bank account in June 2010); id. at 2-3,
                                         25
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 29 of 73




            3. Avon-WY’s 2010 “unloading” of Avon-CT’s life insurance
               policies.

      The Carpenter court outlined other transactions involving Avon-CT and

Avon-WY. After the 2008 financial crisis, the market for selling Charter Oak

Trust policies dried up. Carpenter, 190 F. Supp. 3d at 289. Trudeau had served

as the point person in selling these policies on the secondary market. Id. at

290. After an unsuccessful year of trying to find buyers, on March 16, 2010,

Trudeau wrote Carpenter asking whether he wanted to “unload” two of

Charter Oak Trust insureds’ policies. Id. at 291. Carpenter replied, “we want

to unload everything” and followed up ten days later, telling Trudeau to “please

figure out if we have buyers or not.” Id.

      Ultimately, Carpenter and his associates devised a way to sell some of

the Charter Oak Trust policies to an entity called Life Insurance Fund Elite

(Life Elite). Id. The transactions were accomplished in the following way.

First, Charter Oak Trust “transferred ownership of the policy to an entity

known as Yates Worldwide Holdings Ltd.”            Id.   Bursey signed these

agreements on behalf of Charter Oak Trust, while Trudeau signed on behalf of

Yates Worldwide.21 “Next, Yates Worldwide transferred the policy to Tranen



14-15 (showing in Avon-NV’s general ledger a credit to Clermont Capital for
$100,000.00 in July 2010, $50,000.00 in November 2010, and a total of
$100,100.00 in December 2010).
21    Yates was registered in the British Virgin Islands, and Avon Capital,
LLC owned 50,000 shares. Doc. 187, Att. 24.
                                            26
         Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 30 of 73




Capital Alternative Investment Fund, Ltd. [and] Mr. Trudeau signed these

agreements on behalf of Yates Worldwide, [while] Ken Landgaard[22] signed

on behalf of Tranen.” Id.; Doc. 187, at 15. Then Tranen transferred the policy

to Avon-WY. Carpenter, 190 F. Supp. 3d at 291; Doc. 187, at 15. Landgaard

signed these agreements on behalf of Tranen, while Trudeau signed on behalf

of Avon-WY. Carpenter, 190 F. Supp. 3d at 291; Doc. 187, at 15. “Finally, the

policies were transferred from Avon[-WY] to Life [Elite].” Carpenter, 190 F.

Supp. 3d at 291. The Carpenter court did not find Carpenter’s testimony

attempting “to distance himself” from these transactions credible, finding “[i]t

is apparent that [Carpenter] knew of and was involved in the transfer of

policies to Life [Elite].” Id. at 292.

        The Government’s Exhibit List from the Carpenter criminal action shows

the Tranen-to-Avon purchase and sale agreements were dated November 12,

2010.     Carpenter, No. CR-13-226-RNC, Doc. 207, at 20 (listed as “Life

Insurance Purchase and Sale Agreement . . . from Tranen to Avon” for each of

the eleven policies).    At least nine Charter Oak Trust-to-Yates-to-Tranen

transactions took place on November 12, 2010. See id. at 20-21 (listing “Life

Insurance Purchase and Sale Agreement[s]” between Charter Oak Trust




22   Ken Landgaard, who operated Tranen Capital Alternative Investment
Fund, served as one of several straw insureds recruited to participate in
Charter Oak Trust. Carpenter, 190 F. Supp. 3d at 280.
                                          27
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 31 of 73




(listed as COT) and Yates, Yates and Tranen, and Tranen and Avon). Trudeau

transferred the policies to Life Elite on November 15, 2010—the very day he

first sought to reinstate Avon-WY. Carpenter, 190 F. Supp. 3d at 291; see id.

Doc. 207, at 20 (listing Transfer Agreement and Life Settlements Purchase &

Sales Agreements between Avon Capital and Life Elite); Doc. 147, Att. 9; Doc.

187, at 14-15.




      That same day, Trudeau also emailed Carpenter “describing the

structure of a sale” to Life Elite. Carpenter, 190 F. Supp. 3d at 291. And less

than an hour later, he emailed Carpenter a flow chart describing the entities

involved in the transaction.     Id.   The Carpenter court noted Carpenter

requested the “ELITe [sic] portfolio ASAP” in response to Trudeau’s email

regarding the sale of policies to Life Elite on January 11, 2011; Carpenter knew

of the transfer of these policies; and that these transfers involved the

Ridgewood facility, except for two policies that never belonged to Ridgewood.
                                         28
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 32 of 73




Id. at 292. In fact, Carpenter was “more than just a willing participant in this

conspiracy; he oversaw its development and execution.”         Id. at 299.   The

evidence established that Carpenter “intend[ed] to defraud life insurance

providers by using misrepresentations to induce them to issue STOLI policies.”

Id. In doing so, he relied upon Avon-CT’s Ridgewood facility,23 and used Avon-

WY as a conduit. Id. at 291-92. Carpenter did not challenge the district court’s

findings as to these transactions on appeal. See Bursey, 801 F. App’x 1.

III.   THIS COURT HAS SUBJECT MATTER JURISDICTION.

       “[A] federal court must, sua sponte, satisfy itself of its power to

adjudicate in every case and at every stage of the proceeding.” State Farm

Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270-71 (10th Cir. 1998)

(quotation omitted); see also Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 94-95 (1998) (holding that a federal court must always satisfy itself first

that it does in fact have subject matter jurisdiction before proceeding in any

case, and that there is no such thing as “hypothetical jurisdiction”); Gold v.

Local 7 United Food & Comm’l Workers Union, 159 F.3d 1307, 1309-10 (10th

Cir. 1998) (“Steel requires that a federal court satisfy itself of subject matter

jurisdiction before proceeding to the merits of a claim—even when the question

of the merits is the easier one . . . .”), abrogation on other grounds recognized


23    “[I]t appears that Ridgewood did not know about [Charter Oak Trust]’s
transfer of the policies.” Carpenter, 190 F. Supp. 3d at 292.
                                          29
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 33 of 73




by Styskal v. Weld Cty. Comm’rs, 365 F.3d 855 (10th Cir. 2004). Further, “the

burden of proving jurisdiction is on the party asserting it . . . .” State Farm

Mut. Auto. Ins. Co., 149 F.3d at 1271 (internal citation and quotation marks

omitted).

      The doctrine of ancillary jurisdiction “recognizes federal courts’

jurisdiction over some matters (otherwise beyond their competence) that are

incidental to other matters properly before them.” Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 378 (1994).            Federal courts typically

exercise ancillary jurisdiction

      for two separate, though sometimes related, purposes: (1) to permit
      disposition by a single court of claims that are, in varying respects
      and degrees, factually interdependent . . . and (2) to enable a court
      to function successfully, that is, to manage its proceedings,
      vindicate its authority, and effectuate its decrees.

Id. (internal citations omitted).

      This case arguably “involves the second, less common purpose—

ancillary jurisdiction over collateral proceedings.” K.C. ex rel. Erica C. v.

Torlakson, 762 F.3d 963, 966 (9th Cir. 2014). Ancillary jurisdiction is reserved

to “subsequent proceedings for the exercise of a federal court’s inherent power

to enforce its judgments.” Peacock v. Thomas, 516 U.S. 349, 356 (1996) (“[W]e

have approved the exercise of ancillary jurisdiction over a broad range of

supplementary proceedings involving third parties to assist in the protection



                                          30
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 34 of 73




and enforcement of federal judgments—including attachment, mandamus,

garnishment, and the prejudgment avoidance of fraudulent conveyances.”).

       Ancillary jurisdiction’s reach does not extend “beyond attempts to

execute, or to guarantee eventual executability of, a federal judgment.” Id. at

357.    And Peacock “cautioned against the exercise of jurisdiction over

proceedings that are ‘entirely new and original’ . . . or where ‘the relief sought

is of a different kind or on a different principle’ than that of the prior

decree.” Id. at 358 (internal citations omitted).

       Peacock involved new allegations of fraudulent transfer that the plaintiff

attempted to raise under ERISA. Id. at 358-59. The alleged wrongdoing

occurred after the entry of the ERISA judgment. Id. The Court held that the

district court lacked jurisdiction of this “new action based on theories of relief

that did not exist, and could not have existed, at the time the court entered

judgment in the ERISA case.” Id. at 359.

       “[W]hen postjudgment proceedings seek to hold nonparties liable for a

judgment on a theory that requires proof on facts and theories significantly

different from those underlying the judgment, an independent basis for federal

jurisdiction must exist.” Sandlin v. Corp. Interiors Inc., 972 F.2d 1212, 1217

(10th Cir. 1992). Here, Universitas asserts an alter-ego theory. “The cause of

action based upon the alter ego theory is a closer case because in theory the

court is merely trying to identify the true debtor on the judgment.” Id. “Alter

                                          31
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 35 of 73




ego in its accurate sense involves sometimes complex factual findings of gross

undercapitalization or of owners’ failure to observe separate corporate

existence.” Id.

      “[A]n attempt to hold directors liable for a corporate judgment ‘already

obtained’ is not within the ancillary jurisdiction of the court.” Id. at 1218

(quoting H. C. Cook Co. v. Beecher, 217 U.S. 497, 498-99 (1910)). To be sure,

this Court recognizes Universitas is “attempt[ing] to execute, or to guarantee

eventual executability of, a federal judgment.” Peacock, 516 U.S. at 357. And

the Court acknowledges the facts underlying Universitas’s contentions are not

significantly different from those underlying the Nova SDNY Litigation, and

the relief sought is not of a different kind than in that turnover action. But

this Court recognizes the limitation on ancillary jurisdiction that Sandlin and

Peacock set forth.

      Avon-WY argues Peacock precludes this Court’s exercise of ancillary

jurisdiction.     Doc.   204,   at   19.        Universitas   argues   “in   any

judgment-enforcement action otherwise governed by Peacock there may in fact

be an independent basis for federal jurisdiction.”      Shaw v. AAA Eng’g &

Drafting Inc., 138 F. App’x 62, 68 (10th Cir. 2005) (quoting Ellis v. All Steel

Const., Inc., 389 F.3d 1031, 1033-34 (10th Cir. 2004)); see Doc. 201, at 7-8. And

here, that independent basis for subject matter jurisdiction over Universitas’s

alter-ego claim is diversity of citizenship. Doc. 201, at 8 (“This is a dispute

                                           32
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 36 of 73




between parties from different states with a matter in controversy exceeding

$6 million, and thus this Court has subject matter jurisdiction over this

proceeding.”); see also United States v. Vitek Supply Corp., 151 F.3d 580,

585-86 (7th Cir. 1998) (rejecting judgment debtor’s argument that “federal

courts cannot collect debts by piercing the corporate veils of judgment debtors”

where an independent basis for jurisdiction exists); C.F. Tr., Inc. v. First Flight

Ltd. P’ship, 306 F.3d 126, 133 (4th Cir. 2002) (“[The Peacock] Court held only

that federal jurisdiction over claims leading to an underlying judgment

provides no ancillary federal jurisdiction over a subsequent, post-judgment

alter ego claim.”) (citation omitted). Even assuming without deciding this

Court cannot proceed exercising ancillary jurisdiction, this Court agrees—and

Avon-WY does not argue otherwise—that diversity of citizenship provides an

independent basis for this Court’s jurisdiction.      See also 13 Charles Alan

Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure

§ 3523 at 89 (2d ed. 1984) (stating that ancillary jurisdiction “include[s] those

acts that the federal court must take in order properly to carry out its judgment

on a matter as to which it has jurisdiction”).

IV.   THE EFFECT OF THE REGISTRATION OF THE JUDGMENT.

      Under 28 U.S.C. § 1963, a judgment creditor may register one district

court’s judgment in an action for money damages by filing a certified copy of

the judgment in any other district court, thereby giving the registered

                                           33
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 37 of 73




judgment “the same effect as a judgment of the district court of the district

where registered and may be enforced in like manner.” 28 U.S.C. § 1963. The

act of registration serves not merely as a procedural device for the collection of

the foreign judgment—registration creates an altogether “new judgment” to be

given the same effect as any other judgment entered by the registering court.

Condaire, Inc. v. Allied Piping, Inc., 286 F.3d 353, 357 (6th Cir. 2002) (citing

Stanford v. Utley, 341 F.2d 265, 270 (8th Cir. 1965)). Section 1963 grants by

implication “inherent powers to the registering court to enforce those

judgments.” Id.; see also Baker by Thomas v. Gen. Motors Corp., 522 U.S. 222,

235 n.8 (1998) (“Congress has provided for the interdistrict registration of

federal-court judgments for the recovery of money or property.”).

V.    THE COURT DENIES THE MOTIONS TO STRIKE THE CHERNOW
      DECLARATIONS.

      The Court addresses Avon-WY’s challenges (the first, sought to be joined

by SDM) to Chernow’s declarations.         Docs. 193, 196, 213.      Universitas

submitted these declarations in support of its motion for summary judgment,

and in support of its response to Avon-WY’s motion for summary judgment.

See Doc. 187, Att. 1; Doc. 205, Att. 1.

      Avon-WY argues that the Chernow declarations are not based on

Chernow’s personal knowledge.        Doc. 193, at 2-4; Doc. 213, at 3-4.        A

“declaration used to support or oppose a motion” for summary judgment “must


                                          34
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 38 of 73




be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the . . . declarant is competent to testify on the matters

stated.” Fed. R. Civ. P. 56(c)(4).

      Universitas responds that Chernow demonstrated his first-hand

knowledge based on his review of the documents he introduces in the

declarations.   Doc. 209, at 7; Doc. 205, Att. 1, at 1-2 (averring “personal

knowledge”). It is not unusual for an attorney to make such declarations, and

such declarations should come as no surprise to Avon-WY. Indeed, Chernow

submitted similar declarations in this matter in April and October of 2019.

Doc. 147, Att. 1; Doc. 171, Att. 1. As Judge Heaton observed, neither Avon-WY

nor SDM disputed Universitas’s April 2019 allegations, which relied on

Chernow’s similar declarations. Doc. 150, at 9 (citing Doc. 149). And neither

objected to Chernow’s October 2019 declaration on this basis.

      Should the Court agree with Avon-WY that the Chernow declarations

contain “speculation,” this Court is prepared to disregard its analysis of certain

parts of those declarations, without needing to strike entire declarations. See

United States v. TDC Mgmt. Corp., Inc., 827 F.3d 1127, 1134 (D.C. Cir. 2016)

(deferring to the district court’s evaluation of the admissibility of portions of a

declaration, upon which it relied for “some factual analyses” and disregarded

“legal conclusions and other deficiencies”) (internal quotation marks omitted);

Servaas Inc. v. Republic of Iraq, 686 F. Supp.2d 346, 353 (S.D.N.Y. 2010) ( “[A

                                           35
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 39 of 73




court] need not ‘conduct a line-by-line analysis’ [of a declaration] and, instead,

may ‘simply disregard any material that does not comply with’ the Federal

Rules of Civil Procedure and/or Federal Rules of Evidence.” (citation omitted)),

aff’d, 653 F. App’x 22 (2d Cir. 2011), as amended (Feb. 16, 2011); see, e.g., Doc.

193, at 7 (claiming the “declaration is wrought with speculation”).

      Avon-WY further argues that the declarations contain impermissible

hearsay and conclusory statements. Doc. 193, at 4-6; Doc. 213, at 2-5. The

Court will make its own conclusions based on the admissible evidence

presented. See Servaas, 686 F. Supp. 2d at 353 (“[T]he Court will not make the

suggested inferences simply because [Declarant] has suggested them,” instead,

the court will look at the evidence and “draw its own conclusions based on that

evidence.” (citations omitted)).

VI.   THE COURT CONSIDERS UNIVERSITAS’S AND AVON-WY’S MOTIONS FOR
      SUMMARY JUDGMENT.

      A. Standard of review.

      Parties may seek summary judgment in post-judgment proceedings. See

Env’t Cleanup, Inc. v. Ruiz Transp., LLC, 2017 WL 2080270 (W.D. Okla. May

12, 2017) (ruling on cross motions for summary judgment filed in

post-judgment garnishment proceeding). “Summary judgment is appropriate

‘if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.’” Evans v. Sandy


                                          36
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 40 of 73




City, 944 F.3d 847, 852 (10th Cir. 2019) (quoting Fed. R. Civ. P. 56(a)). “A fact

is material if, under the governing law, it could have an effect on the outcome

of the lawsuit. A dispute over a material fact is genuine if a rational jury could

find in favor of the nonmoving party on the evidence presented.” Jones v.

Norton, 809 F.3d 564, 573 (10th Cir. 2015) (internal quotation marks and

citation omitted).

      The Court views “facts in the light most favorable to the non-moving

party and “draw[s] all reasonable inferences in [its] favor.” Dewitt v. Sw. Bell

Tel. Co., 845 F.3d 1299, 1306 (10th Cir. 2017) (citations and alternations

omitted). “Even so, the non-movant . . . must marshal sufficient evidence

requiring submission to the jury to avoid summary judgment.” Id. (brackets

and internal quotation marks omitted).

      The Court treats cross-motions for summary judgment “separately[─]the

denial of one does not require the grant of another.” Buell Cabinet Co. v.

Sudduth, 608 F.2d 431, 433 (10th Cir. 1979). In evaluating the parties’ cross-

motions for summary judgment the Court looks beyond the pleadings and

assesses the proof to determine whether there is a genuine need for trial. See

Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986).

The Court must determine “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that



                                          37
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 41 of 73




one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-53 (1986).

      Universitas argues that Avon-WY is an alter ego of Avon-CT and

Avon-NV, and that this Court should pierce the corporate veil of all three Avon

Capital, LLC entities to satisfy the judgment. Doc. 187, at 17-32. Universitas

asks for an alter-ego determination based on Avon Capital’s fraudulent

conduct,   inadequate   capitalization   of       both   Avon-WY   and   Avon-CT,

intermingling among all three Avon Capital entities, and the three entities’

failure to keep corporate formalities. Id.

      Avon-WY also seeks summary judgment, arguing that Avon-WY is not a

judgment debtor named in the Nova SDNY Litigation judgment, that

Universitas lacks admissible evidence to prove its alter-ego claim, and that

Avon-WY is not an alter ego of any judgment debtor. See Doc. 195.

      For the reasons stated in the following alter-ego determination, the

Court grants Universitas’s motion for summary judgment and denies Avon-

WY’s motion for summary judgment.

      B. The Court grants Universitas’s motion for summary
         judgment: Avon-WY and Avon-NV are alter egos of Avon-CT,
         the named judgment debtor.

      Universitas argues that Avon-WY is the alter ego of Avon-CT and

Avon-NV. Because Avon-WY is an LLC formed in Wyoming, Wyoming law

applies. See Clemmer v. D.C. Grp., 2014 WL 1509274, *3 (W.D. Okla. Apr. 16,

                                             38
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 42 of 73




2014) (“[T]he Oklahoma Supreme Court would most likely . . . look to the

Restatement (Second) of Conflicts of Law to decide what substantive law to

apply” to resolve the veil-piercing issue, which “provides that [t]he local law of

the state of incorporation will be applied . . . .”) (internal quotation marks and

citations omitted).

      Wyoming     law    requires   the   presence      of   certain   “exceptional

circumstances” to pierce an LLC’s corporate veil. See GreenHunter Energy, Inc.

v. W. Ecosystems Tech., Inc., 337 P.3d 454, 462 (Wyo. 2014) (reaffirming the

“essence” of the Wyoming Supreme Court’s veil-piercing analysis). Wyoming

law, in determining “whether the limited liability company has been operated

as a separate entity, or whether the member has instead misused the entity in

an inequitable manner to injure the plaintiff,” applies a “fact-driven and

flexible” two-prong test. Id. at 463.

      This two-prong test pierces the corporate veil:

         (1) the limited liability company is not only owned, influenced
         and governed by its members, but the required separateness
         has ceased to exist due to misuse of the limited liability
         company; and (2) the facts are such that an adherence to the
         fiction of its separate existence would, under the particular
         circumstances, lead to injustice, fundamental unfairness, or
         inequity.

Mantle v. N. Star Energy & Constr. LLC, 437 P.3d 758, 799 (Wyo. 2019)

(quoting GreenHunter, 337 P.3d at 462); see also id. at 800 (“[V]eil-piercing is



                                          39
        Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 43 of 73




a fact-intensive inquiry generally not suited for summary judgment.”) (quoting

Atlas Constr. Co. v. Slater, 746 P.2d 352, 355 (Wyo. 1987) (citation omitted)).

       “[T]he existence of one or more elements tending to support a showing of

legitimacy[, however,] does not always preclude summary judgment.”

Terrapin Leasing, Ltd. v. United States, 1981 WL 15490, at *3 (10th Cir. Apr.

6, 1981) (affirming a veil-piercing summary judgment when “as a whole and in

context, the undisputed facts about the operation of this corporation show that

it was such a sham that a jury would not be permitted to find it a legitimate

shelter against tax claims against its owner and manipulator”); Oren v. United

States, 1992 WL 79110, at *2 (W.D. Mich. Jan. 7, 1992) (“Taking the facts as a

whole in the light most favorable to the plaintiff,” the court granted summary

judgment to the defendant finding that “[a]lthough some individual facts do

favor plaintiff’s position, the facts taken as a whole are overwhelming and

leave no question of material fact for a jury that the corporation was the

[plaintiff’s] alter ego.”).

       In applying the GreenHunter test, the Court considers:

       1. the existence of fraud,

       2. the adequacy of capitalization,

       3. “the degree to which the business and finances of the company and the

       member are intermingled,” Mantle, 437 P.3d at 799, and



                                            40
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 44 of 73




      4. whether there has been an “injustice or unfairness.” GreenHunter,

      337 P.3d at 464.

      The Wyoming Supreme Court has further enumerated a litany of factors

relevant to “justifying a disregard of the corporate entity.” Daniels v. Kerr

McGee, 841 F. Supp. 1133, 1136 (D. Wyo. 1993) (citing AMFAC Mech. Supply

Co. v. Federer, 645 P.2d 73, 77-78 (Wyo. 1982) (citation omitted), abrogated on

other grounds by Texas West Oil & Gas Corp. v. First Interstate Bank of Casper,

743 P.2d 857, 859 (Wyo.1987)). These factors include: whether a corporation

is truly a separate entity; commingling of funds and other assets; failure to

segregate funds of the separate entities; failure to adequately capitalize a

corporation; the absence of corporate assets and undercapitalization; the use

of a corporation as a mere shell, instrumentality or conduit of an individual or

another corporation; the disregard of legal formalities and the failure to

maintain arm’s length relationships among related entities; and the use of the

corporate entity to procure labor, services or merchandise for another person

or entity. Kloefkorn-Ballard v. N. Big Horn Hosp. Dist., 683 P.2d 656, 661

(Wyo. 1984). And if the party making an alter-ego claim is “the victim of some

basically unfair device” where the separate existence of the entity is “used to

achieve an inequitable result,” a court will also disregard that entity under

Wyoming law. AMFAC, 645 P.2d at 81 (listing, as an example, paying “off a



                                         41
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 45 of 73




controlling shareholder” with the assets of an insolvent corporation “in

preference to a general creditor”).

            1. Fraud confirms this.

      Fraud is the only GreenHunter factor that by itself can justify piercing

the veil.   337 P.3d at 463.       Fraud can be actual or constructive.        Id.

Constructive fraud “consist[s] of all acts, omissions, and concealments

involving breaches of a legal or equitable duty resulting in damage to another

. . . .” Id. The party seeking to pierce the veil, however, must prove fraudulent

intent. Mantle, 437 P.3d at 800. As Avon-WY argues, “[a]ctual fraud must be

proven by clear and convincing evidence” while “[c]onstructive fraud must be

proven by a preponderance of the evidence.” Doc. 204, at 30 (citing Mantle, 437

P.3d at 786-89). “Clear and convincing evidence is ‘proof which would persuade

a trier of fact that the truth of the contention is highly probable.’” Mantle, 437

P.3d at 784 (citations omitted).

      Among the other “badges of fraud” the Court can rely on to establish

fraudulent intent are:

            a.   “[L]ack or inadequacy of consideration”;

            b.   “close familial relationship or friendship among the parties”;

            c.   “retention of possession or benefit of the property transferred”;

            d.   “the financial condition of the transferor both before and after

                 the transfer”;

                                          42
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 46 of 73




            e.   “the chronology of events surrounding the transfer”;

            f.   occurrence of transfer during “threat of litigation”; and

            g.   “hurried or secret transactions.”

Mantle, 437 P.3d at 789 (citation omitted).

      Universitas argues that the Avon entities satisfy “every single badge of

fraud.” Doc. 187, at 24. It argues that “Avon Capital’s actual fraud can be

inferred through its fraudulent intent,” which was already established from

“the initial [fraudulent] transfers of insurance proceeds.” Id. “[B]ecause of the

virtual impossibility of proving actual fraudulent intent[,] . . . this court and

[others] have come to rely on inferences and presumptions drawn from the

surrounding circumstances.”     Mantle, 437 P.3d at 789 (internal quotation

marks and citation omitted); see also Universitas Educ., LLC v. Nova Grp., Inc.,

2016 WL 1178773, at *3 (S.D.N.Y. Mar. 23, 2016) (“Judge Swain has noted that

during discovery, [Nova and] Carpenter ‘resisted all discovery efforts to

determine the whereabouts of the Insurance Proceeds after the transfers, and

such secrecy further indicates a fraudulent intent.’” (quoting Aug. 2014 Nova,

2014 WL 3883371, at *3)).

                  a. Lack or inadequacy of consideration.

      Universitas argues Carpenter “fraudulently transferred the insurance

proceeds to Avon-NV” to then fund Avon-WY’s SDM acquisition, so the

payments were “a continuation of a fraudulent transfer.” Doc. 187, at 22. The

                                          43
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 47 of 73




November 2013 Nova court outlined the fraudulent conveyances that underlie

Universitas’s claim here.       2013 WL 6123104, at *8 (“[T]he evidence

demonstrates that each entity that received Life Insurance Proceeds was

controlled by Mr. Carpenter.”). And these transactions stemmed from “a single

purpose, to remove a portion of the Life Insurance Proceeds from the Charter

Oak Trust . . . insulated from the reach of Mr. Carpenter’s creditors (and of

course, from [Universitas’s] claim).” Id.

      Avon-NV received no apparent consideration for its multiple payments

on behalf of Avon-WY or Avon-CT. Avon-WY did not have a bank account until

Trudeau opened one in 2012.24 Avon-NV had no employees and appeared to

receive no consideration for its payment of Avon-WY’s obligations. See Doc.

147, Att. 5, at 146, lns. 10-12. This factor weighs in favor of a finding of fraud.

                   b. Close familial relationship or friendship among the
                      parties.

      Universitas argues that the three Avon entities are part of the several

Carpenter-operated entities whose business objectives furthered Carpenter’s

fraudulent scheme relating to insurance payments.           Doc. 187, at 23-26.

Carpenter testified that Nova is a shell corporation.25 Counsel for Nova stated


24     Avon-WY maintains it has more than one bank account, but cites only to
the one Trudeau opened in 2012. Doc. 195, at 5 (citing id. Att. 3 and Doc. 187,
Att. 8 (sealed exhibit 7)).
25     See Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 5, at
47, dep. pg. 76, lns. 3-4. Doc. 310, Att. 5, contains multiple depositions within
                                            44
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 48 of 73




Universitas’s money was transferred first to Grist Mill Capital, and then to

Grist Mill Holdings, Avon Capital, Carpenter Financial Group, Phoenix

Capital Management,26 and then to Grist Mill Trust. Nova SDNY Litig., No.

CIV-11-1590-LTS-HBP, Doc. 310, Att. 5, at 90-92. Each of these is a judgment

debtor. And the August 2014 Nova court found Carpenter also controlled Nova,

Charter Oak Trust, Caroline Financial, and “hundreds of other related

entities.”27 2014 WL 3883371, at *2.

      As to Bursey, who acted under Carpenter’s “direction and on his behalf,”

the two “had a particularly close relationship . . . .” Carpenter, 190 F. Supp.3d

at 299, 301. Regarding Grist Mill Trust, Carpenter, and Bursey served as

trustees, and Carpenter’s wife, Molly, as signer. Nov. 2013 Nova, 2013 WL

6123104, at *4.    And the August 2014 Nova court found Carpenter also

controlled Grist Mill Trust. 2014 WL 3883371, at *2. These familial, and

otherwise close, relationships point toward fraudulent intent. See Mantle, 437

P.3d at 789 (citation omitted).




one attachment, so for clarity the Court will refer to both the ECF page number
and the accompanying deposition page number.
26     Carpenter testified he was Phoenix’s sole officer and director. Nova
SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 5, at 42, dep. pg. 34,
lns. 19-24.
27     See also Nova SDNY Litig., No. CIV-11-1590-LTS-HBP, Doc. 310, Att. 5,
at 37, dep. pg. 16, lns. 15-23 (The number of entities for which Caroline is the
managing member and tax matters partner was “too numerous to mention.”).
                                          45
         Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 49 of 73




      Universitas also argues that “Carpenter owns all three Avon entities”

and controls each of their respective managers. Doc. 187, at 24. Carpenter

Financial, for which Carpenter serves as Chairman, owns 99% of each of the

three Avon entities. Carpenter’s dominance over all of the entities involved

also weighs in Universitas’s favor as to a finding of fraud.28

                   c. Retention of possession or benefit of the property
                      transferred.

      The October 2009 transfer of $19.8 million to Grist Mill Capital was

classified as an “unknown deposit.” Aug. 2014 Nova, 2014 WL 3883371, at *5.

The subsequent transfers from the Avon-NV bank accounts also lack credible

explanations. Id. at *10. After this flurry of transfers, Carpenter, through his

control of Avon-WY’s managing member Caroline Financial, retained the

property (i.e. SDM).    And Carpenter controlled Avon-NV and served as a

signatory on its two bank accounts. This factor weighs in favor of a finding of

fraud.




28    Also of note, through no fault of its own, the August 2014 Nova court
misstated the identity of the Avon Capital entities, using them
interchangeably. 2014 WL 3883371, at *3 (“Avon was controlled by its
managing member, Grist Mill [Capital], which is wholly owned by its members
Grist Mill Holdings and Caroline Financial Group, Inc., both of which were
wholly owned by Mr. Carpenter.”). Of the three Avon entities, Grist Mill
Capital managed only Avon-NV. Doc. 57, Att. 1, at 3.

                                          46
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 50 of 73




                  d. Change in financial condition of transferor in
                     relation to the transfer.

      Carpenter controlled the financial affairs of his entities. Id. at *2. No

one disputes that Carpenter opened the May 2009 Avon-NV TD bank account,

which had a November 30, 2009 balance of $6,745,794.16, a December 30, 2009

balance of $938,454.59, and a December 31, 2009 balance of $160,683.29. He

was a signatory on Avon-NV’s two bank accounts. Those accounts received

funds from the Charter Oak Trust bank account, and then were used to satisfy

the obligations of Avon-WY and related Avon-CT/Ridgewood transactions.

Avon-NV’s change in its financial condition to satisfy Avon-WY’s obligations

weighs in favor of a finding of fraud.

                  e. Chronology of events surrounding the transfer.

      Avon-WY argues Universitas’s position is “specious” because it cannot

show a chain of custody linking Avon-WY to the judgment. Doc. 204, at 30-31.

And because the fraud claim is based “on the actions of non-member and non-

manager Carpenter.” Id. at 30. As Judge Heaton noted, Avon-WY did not

challenge Universitas’s allegations that Avon-NV used Universitas’s judgment

funds to purchase SDM for Avon-WY. Doc. 150, at 9 (citing Doc. 149). The

Avon-NV TD bank account received the funds in November 2009 from the Grist

Mill Capital TD bank account, which had previously received the funds from




                                         47
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 51 of 73




the Charter Oak Trust TD bank account.29 Charter Oak Trust held the Avon-

CT/Ridgewood life insurance policies. Universitas, 2013 WL 3328746, at *2.

And Carpenter controlled each of these entities. Despite others holding titular

authority, Carpenter made all significant corporate decisions; he “exercised

ultimate authority over” the Avon entities’ operations. Carpenter, 190 F. Supp.

3d at 286. In fact, “the formal corporate structure of the various Benistar

Entities had little meaning for the people involved.” Id. at 274.

      Less than two months after receiving the November 2009 deposit, the

Avon-NV TD bank account began a series of transfers of funds to Moran and

his related entities to satisfy the Avon-WY/SDM purchase agreement. Doc.

147, Att. 22, at 3.    Also within weeks, monies from that account were

transferred to the Grist Mill Trust, a Carpenter-controlled entity. Id.

      Avon-WY’s argument that Universitas must trace the entirety of the

purchase price to the Charter Oak Trust/Spencer funds “is illogical.” Nov. 2013

Nova, 2013 WL 6123104, at *12. The November 2013 Nova court “decline[d] to

presume that fraudulently conveyed funds, mixed with potentially legitimate

funds, are traceable first to the legitimate funds.” Id. This would “permit[ ]

Carpenter and his affiliates to perpetuate their evasion of the legal obligation

to pay the Life Insurance Proceeds to [Universitas] through manipulation of


29   Carpenter, 190 F. Supp. 3d at 296; see also Nova SDNY Litig., No. CIV-
11-1590-LTS-HBP, Doc. 310, Att. 4, at 21.
                                         48
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 52 of 73




money transfers,” resulting in inequity. Id. (citing United States v. Henshaw,

388 F.3d 738, 741 (10th Cir. 2004) (“[C]ourts exercise case-specific judgment to

select the [tracing] method best suited to achieve a fair and equitable result on

the facts before them.”)).

      Avon-WY also misstates Trudeau’s involvement: it states “Trudeau had

no involvement with Avon-WY prior to his reinstatement of it in 2011.” Doc.

205, at 18, ¶ 92.    However, before the 2011 reinstatement, Trudeau had

reinstated Avon-WY in November 2010, and served as an officer and member

of Avon-WY even before its reinstatement. Avon-WY’s counsel previously told

this to the Court. Doc. 187, Att. 11. This unusual chronology of events,

involving Avon-WY’s SDM purchase, funded by Avon-NV, and Avon-WY’s 2010

transactions related to unloading the Charter Oak Trust Avon-CT/Ridgewood

policies, weighs in favor of a finding of fraud.

      Avon-WY also argues Universitas never asserted any cause of action

against it in the turnover action. Doc. 204, at 24. When the Southern District

of New York granted Universitas’s motion to register the judgment here, it

noted no opposition was filed to Universitas’s motion. Doc. 1, Att. 2. That court

granted the motion “for substantially the reasons stated in Universitas’

memorandum in support of its motion.” Doc. 1, Att. 2, at 1. Universitas’s

motion in turn relied upon Trudeau’s February 2013 deposition testimony,

where he stated that Avon Capital, LLC had an “indirect interest” in the SDM

                                           49
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 53 of 73




policies, and “own[s] a portion of the death benefits.” Nova SDNY Litig., No.

CIV-11-1590-LTS-HBP, Doc. 487, Att. 1, at 275, lns. 14-20 (S.D.N.Y. Sept. 25,

2014); id. at 276, lns. 19- 25; id. at 277, lns. 2-3. Universitas cited the correct

standard for registering a judgment in another district. Id. Docs. 485-87. As

outlined above, Trudeau and Carpenter used the Avon entities near

interchangeably. Because of the intentionally opaque and interchangeable

structure of Avon Capital, LLC, Universitas reasonably relied upon Trudeau’s

testimony that Avon Capital, LLC owned at least a portion of SDM’s policies.

See also Carpenter, 190 F. Supp. at 273 (noting in 2016, that “[t]he structure

of Avon Capital [was] less clear”).

      Avon-WY again challenges the Chernow declarations, which the Court

addressed above. Doc. 204, at 5-6. In making its findings, the Court has taken

judicial notice of the turnover action, the criminal trial, and various documents

from the Southern District of New York and the District of Connecticut actions.

Similarly, the parties have relied upon various documents and testimony in

arguing their positions.

                   f. Transfer takes place during the pendency or threat
                      of litigation.

      Universitas contends that “[e]very Avon Capital transaction occurred

during the pendency of litigation,” with Carpenter being “aware of pending

litigation over the insurance proceeds when he initially fraudulently


                                           50
          Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 54 of 73




transferred them from [Charter Oak Trust].” Doc. 187, at 25. “[Universitas]

had made claim to the [life insurance] funds in June 2008, well before they

were transferred out of the Charter Oak Trust account” and “Bursey, on behalf

of Nova, acknowledged Nova’s legal and fiduciary duty to pay to [Universitas]

the [funds] prior to the arbitration.” Nov. 2013 Nova, 2013 WL 6123104, at

*11. The November 2013 Nova court found these facts indicated “that Nova

knew of the possibility of a law suit to collect the Life Insurance Proceeds[ and]

Nova must therefore have believed that it be unable to pay the benefit plan

obligation to [Universitas] when it drained its bank account by transferring

the Life Insurance Proceeds to Grist Mill [Capital].” Id. Additionally, “there

was clearly a close association between the entities involved in this transfer,

with Mr. Bursey moving the funds to an entity controlled by his brother-in-

law, Mr. Carpenter.” Id. The transfers occurred after Charter Oak Trust had

wrongly denied Universitas’s claim, and the awareness that it violated a legal

and fiduciary duty, weigh in favor of a finding of fraud with respect to this

factor.

                    g. Hurried or secret transactions.

      The transactions underlying the SDM purchase and the 2010 unloading

of Charter Oak policies were both hurried and secreted. In its defense, Avon-

WY first maintains it was “dormant” from June 17, 2009 to November 11, 2011.



                                           51
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 55 of 73




Doc. 195, at 4-5, ¶¶ 4-5; Doc. 204, at 20, ¶¶ 4-5.30 Universitas argues “Trudeau

reinstated Avon-WY the day before Avon-WY sold [the] fraudulently obtained”

Charter Oak policies that required the Charter Oak Trust-Tranen-Yates

transactions. Doc. 187, at 32.

      Avon-WY was not dormant after its administrative dissolution in June

2009. Far from it. Less than two months after receiving the fraudulent

November 11, 2009 transfer, on December 30, 2009, Avon-WY executed the

Purchase Agreement for SDM Holdings. Doc. 195, Att. 3, at 3-6. Trudeau, who

served as Avon-WY’s signatory to that agreement, did so at Carpenter’s

direction. The use of the Avon-NV account, rather than one of a party to the

transaction, suggests an intent to conceal or hide the source of funds. And

when Trudeau did reinstate Avon-WY in 2010, it was during a flurry of

transactions related to unloading a series of Avon-CT/Charter Oak Trust-

related policies in November 2010.

      These hurried and concealed transactions also tip the scales toward

fraudulent intent. See Mantle, 437 P.3d at 789.




30    In its reply brief, Avon-WY acknowledges “that Avon Capital-WY
incurred the obligation to purchase SDM after Avon Capital-WY was
administratively dissolved” and that Trudeau was the only signatory for the
purchase. Doc. 214, at 12.
                                         52
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 56 of 73




                  h. Conclusion.

      The Avon Capital, LLC trifecta (CT, NV, WY) earns Mantle’s badges of

fraud, supported by clear and convincing evidence. The close relationship of

the involved parties, including both family (Bursey was Carpenter’s brother-

in-law31) and apparent friends is not in dispute. Just as before, “[t]his was an

inside transaction involving closely related entities.” Nov. 2013 Nova, 2013

WL 6123104, at *9. Only Avon-NV held the purse strings for all of Avon-WY’s

transactions.

      Avon-WY made the SDM purchase after a series of hurried and complex

transactions revolving around Charter Oak Trust’s October 2009 receipt of the

Spencer insurance proceeds. See Mantle, 437 P.3d at 789. And Carpenter

reaped the benefits of all the transactions. The Avon-NV TD bank account

received the fraudulent transfer in October 2009. Less than two months later,

the inactive Avon-WY signed the SDM deal. The transactions “were hasty”

and “not in the ordinary course of business.” Nov. 2013 Nova, 2013 WL

6123104, at *10. Carpenter used the Avon-NV TD bank account to satisfy

Avon-WY’s obligations, suggesting an intent to conceal the sources of funds.

The next year, Carpenter and Trudeau schemed to use Avon-WY to act on

Avon-CT’s behalf to unload various Charter Oak Trust policies, duping




31    Carpenter, 190 F. Supp. 3d at 273.
                                           53
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 57 of 73




Ridgewood in the process. Carpenter, 190 F. Supp. 3d at 291-92. The Avon

entities’ actions, taken together, amount to fraud—and could alone support

piercing the veil of the three entities and persuade a trier of fact that the truth

of the contention is highly probable. Mantle, 437 P.3d at 784; see GreenHunter,

337 P.3d at 469.

            2. Undercapitalization confirms this.

      In analyzing undercapitalization, the Court considers “the degree of

undercapitalization    and   the   reason    for   it,”   such   as   whether   the

undercapitalization was by choice or a result of external forces. Mantle, 437

P.3d at 799. Inadequate capitalization is determined by “compar[ing] the

amount of capital to the amount of business to be conducted and the obligations

which must be satisfied.” GreenHunter, 337 P.3d at 463 (citation omitted).

      Universitas argues neither Avon-WY nor Avon-CT had “the capital

necessary to fulfill its business obligations,” each having “entered into

transactions requiring” substantial payments without having bank accounts

or assets. Doc. 187, at 27. Avon-WY rebuffs this argument by dismissing

Universitas’s focus on pre-2010 operations. Doc. 204, at 31-32. And Avon-WY

later states that it was adequately capitalized when Trudeau reinstated it, and

incorrectly states Universitas does not dispute this. Doc. 214, at 11. Avon-WY

did not have a bank account upon reinstatement in 2010 and Avon-NV was



                                            54
         Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 58 of 73




making Avon-WY’s SDM payments under the purchase agreement at that

time.

        Avon-WY argues the Court should focus on “the time period following its

reinstatement.” Doc. 204, at 32. It contends that Universitas wrongly relies

on relating to Avon-WY’s operations prior to 2010 before it was

“administratively restarted for an existence and purpose separate and distinct

from prior operations.” Id.

        This is not so. Trudeau, an Avon-WY member in May 2010, reinstated

Avon-WY in November 2010, in order to unload the Avon-CT/Charter Oak

Trust policies. After reinstatement, Avon-WY still had the same financial

obligations to SDM under the purchase agreement it entered into on December

2009, signed by Trudeau. Again, Avon-WY did not even have a bank account

until Trudeau opened one in 2012. Yet, before that account was opened, Avon-

WY satisfied a host of obligations through the two Avon-NV bank accounts,

including the SDM-purchase payments to Moran and consulting fees to Terrell.

And Avon-WY facilitated the unloading of the Charter Oak policies in 2010,

which involved only Avon-CT and the Ridgewood facility. Neither Avon-WY

nor Avon-CT have produced any bank account records for the 2009-2010

period. These factors also weigh in favor of piercing the corporate veil. See

also Kloefkorn-Ballard, 683 P.2d at 661.



                                           55
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 59 of 73




            3. Intermingling confirms this.

      Intermingling looks at business operations, assets, and finances, and

requires an analysis of various aspects of the LLC, including commingled

assets (such as using the LLC’s property as the member’s personal property)

and separate bank accounts and business records. GreenHunter, 337 P.3d at

464; see also Mantle, 437 P.3d at 800 (relying on the following factors to support

a finding of intermingling: using the same accounting department, having the

same business addresses, having consolidated tax returns, lacking separate

sources of revenue from the member, failing to have any independent

employees from the member, and “the member manipulated the assets and

liabilities such that the member reaped all benefits of the LLC’s activities

while the LLC was saddled with all losses and liabilities”) (citation omitted).

      Universitas argues “Avon Capital is a singular integrated entity.” Doc.

187, at 28. Avon-WY calls this assertion “outlandish (and unsupported).” Doc.

204, at 32. It is not. As this Court has already found, there is plentiful

intermingling among the three entities, each of which Carpenter controlled.

Doc. 92, at 5-6.32 In 2009-2010, all three entities listed the principal and/or




32     Trudeau testified that his “interest lied in the operating business.” Doc.
187, Att. 6, at 94, lns. 9-10. By “operating business,” he meant “Avon Capital
in its entirety, whether it’s [Avon-CT] or [Avon-WY] or whatever, dealt with
the assets of the one part of that.” Id. lns. 13-15. This suggests Trudeau also
treated the Avon entities interchangeably for operational purposes.
                                          56
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 60 of 73




mailing address as 100 Grist Mill Road in Simsbury, CT. Maintaining the

same addresses is “highly probative” evidence. See Nov. 2013 Nova, 2013 WL

6123104, at *9 (noting, in addition, that Carpenter “admits to having

established and controlled hundreds of entities” sharing this office). In April

2016, Carpenter testified he was “privy” to each of the three entities. Doc. 147,

Att. 5, at 144, lns. 14-16. He testified Avon-NV had no employees or office

space. Id. at 146, lns. 10-16. The Southern District of New York has already

adjudged Benistar to be an alter ego of the Judgment Debtors. Doc. 147, Att.

29, at 2. Avon-NV was set up by an individual who worked for Benistar. Id.

Att. 5, at 144, lns. 19-25. Though that person was involved in the secondary

market for life insurance, Avon-NV did not engage in any life-settlement

transactions. Id. at 146, lns. 1-6.

      Carpenter testified Avon-WY was formed because “Wyoming has the

best laws in the country for doing life settlement transactions.” Id. at 147, lns.

2-6. Carpenter stated he was unaware of who the members of Avon-NV were

and that he could not recall if any of his entities were members of Avon-WY.

Id. at lns. 17-22. He knew Avon-WY was involved in the acquisition of SDM,

because Trudeau had introduced him to the previous owner of SDM, Moran.

Id. at 148, lns. 4-23. The Southern District of New York found Carpenter’s

testimony about his denial of having a relationship with Nova incredible, as

well as most of his testimony for other matters in that case, including his

                                          57
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 61 of 73




explanations for the purpose of the 2009-2010 transfers of the Charter Oak

Trust insurance proceeds. See Nov. 2013 Nova, 2013 WL 6123104, at *2-5;

Aug. 2014 Nova, 2014 WL 3883371, at *3. Carpenter, as the signatory on the

Avon-NV People’s bank account, also signed at least one check to ASG to satisfy

a payment Avon-WY owed.

      Although Avon-WY vehemently argues it is a separate and distinct

entity from Avon-CT and Avon-NV, the facts do not support this contention.

Carpenter and Trudeau undertook an elaborate and complex series of actions.

They orchestrated transactions among the three Avon entities that ignored

legal formalities, which suggests the confusion and overlap was by design, at

least in part to continue to hide assets from Universitas. For example, from

2009-2010, two bank accounts that Carpenter opened using Avon-NV, serviced

all three entities. And Carpenter used the Avon entities interchangeably to

suit his needs: Avon-CT was set up for transactions related to the Ridgewood

facility and the Charter Oak Trust, Avon-WY for life settlements, and Avon-

NV served as the account holder for each. Carpenter manipulated the assets

and liabilities of the only Avon LLC with an account, Avon-NV.

      Carpenter also identified himself as “Chairman of [the] Managing

Member of Avon Capital, LLC” in signing the Ridgewood facility agreement,

which pertained to Avon-CT. Doc. 187, Att. 9, at 3. But Avon-CT’s managers

were Trudeau, Robinson, and Bursey, while Avon-WY’s managing member was

                                         58
         Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 62 of 73




Caroline Financial, for which Carpenter served as Chairman.                The

interchangeable use of the Avon entities caused confusion and deception.

        This confusion caused the August 2014 Nova court to identify all the

judgment debtors as Connecticut or Delaware entities in the turnover action

involving Avon Capital, LLC. 2014 WL 3883371, at *7. But, in the same

action, Carpenter referred to himself as serving as Chairman of Caroline

Financial, which in turn served as the managing member of Avon Capital. Doc.

205, Att. 2, ¶ 1. And again, that is true for Avon-WY—but not for Avon-CT.

Similarly, the August 2014 Nova court identified the judgment debtor’s

managing member as Grist Mill Capital. 2014 WL 3883371, at *3. And that

is true for Avon-NV—not for Avon-CT.

        Avon-WY argues that it “kept its bank accounts and financial records

entirely separate from those of its members” so it is not intermingled with

Judgment Debtors. Doc. 204, at 32. This is untrue, at least to the extent that

funds from Avon-NV’s bank accounts satisfied Avon-WY’s payment obligations

to Moran for the SDM purchase agreement and satisfied Avon-CT’s obligations

on the Charter Oak Trust Waldman policy, as Universitas argues. Doc. 187,

at 23. And Avon-WY fails to point to any bank account it maintained before

2012.

        Avon-CT, Avon-NV, and Avon-WY are “not only owned, influenced and

governed by its members, but the required separateness has ceased to exist

                                          59
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 63 of 73




due to misuse of the limited liability compan[ies].” Mantle, 437 P.3d at 799

(quotation omitted); see also Sky Cable, LLC v. DIRECTV, Inc., 886 F.3d 375,

390-91 (4th Cir. 2018) (finding three distinct LLCs that operated as a “single

economic entity” with funds “transferred freely among the LLCs” without

explanation, including payment of expenses of one LLC by another, were alter

egos of a sole member who “utterly dominated and controlled” them); Dudley

v. Smith, 504 F.2d 979, 982 (5th Cir. 1974) (“The effect of applying the alter

ego doctrine . . . is that the corporation and the person who dominates it are

treated as one person, so that any act committed by one is attributed to both,

and if either is bound, by contract, judgment, or otherwise, both are equally

bound . . . .”) (quoting Shamrock Oil & Gas Co. v. Ethridge, 159 F. Supp. 693,

697 (D. Colo. 1958)). When looking at the undisputed facts of the three Avon’s

operations, as a whole, no rational juror could find otherwise. See Terrapin,

1981 WL 15490, at *3; Oren, 1992 WL 79110, at *2; see also Kloefkorn-Ballard,

683 P.2d at 661.

             4. Injustice confirms this.

      Universitas argues that the Avon entities are “judgment-proof shells”

that benefited from Carpenter’s fraudulent transfers intended to hide money

from Universitas, so affording them veil-piercing protection would result in

injustice.   Doc. 187, at 21.   Before the November 2013 Nova court, and

continuing through this and other related litigation, Universitas “has engaged

                                        60
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 64 of 73




in wide-ranging discovery efforts in aid of execution of the Judgment, which

have been met with vigorous opposition by Nova and its affiliates.” 2013 WL

6123104, at *2. As to whether an injustice would result in this case if the Court

did not apply the alter-ego doctrine, depriving Universitas of the fruits of its

judgment against Avon would result in an injustice. “When, as here, the

corporation is a mere dummy and the alter ego of a judgment debtor with no

real existence apart from [that judgment debtor], the fiction of the corporation

as a separate legal entity [cannot] be used to defeat the rights of the judgment

creditor.” Shamrock Oil & Gas Co., 159 F. Supp. at 698. Undoubtedly, “the

facts are such that an adherence to the fiction of its separate existence would,

under the particular circumstances, lead to injustice, fundamental unfairness,

or inequity.” Mantle, 437 P.3d at 799 (quotation omitted); see also AMFAC,

645 P.2d at 81(holding that when the party making an alter-ego claim is “the

victim of some basically unfair device” where the separate existence of the

entity is “used to achieve an inequitable result,” a court will disregard that

entity under Wyoming law); Kloefkorn-Ballard, 683 P.2d at 661.

            5. Conclusion.

      A reasonable jury viewing the evidence in the light most favorable to

Avon-WY, and drawing all reasonable inferences in its favor, could not find

Avon-WY, Avon-CT, and Avon-NV operated as anything but alter egos. The



                                          61
         Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 65 of 73




Court grants summary judgment in favor of Universitas. Dewitt, 845 F.3d at

1306.

        C. The Court denies Avon-WY’s motion for summary judgment.

        Avon-WY’s arguments against an alter-ego determination stress the

separateness of the three Avon entities. Doc. 195, at 14-18. Avon-WY argues

Universitas presents only “generalized claims” and fails to meet its burden to

present “specific facts showing a genuine issue for trial.” Id. at 10-11; Doc. 214,

at 8-14. Avon-WY maintains Universitas presents no clear and convincing

evidence supporting fraud, apart from relying on the bad acts of others. Doc.

195, at 16-17; Doc. 214, at 5.

        Avon-WY argues it must be treated as distinct from its previous

iteration.33 Doc. 195, at 14. Avon-WY argues that Carpenter’s involvement

with Avon-WY was before it became “dormant” when it was administratively

dissolved in June 2009. Id. It argues its current active state was “restarted”

by Trudeau for “an existence and purpose separate and distinct from any event

. . . prior to 2009.” Id. But, Avon-WY cannot discount the probative evidence




33    Avon-WY’s use of the two reinstatement dates in its briefs only adds to
the confusion. Avon-WY sometimes argues it was dissolved in 2009 at which
time it became dormant until being reinstated in 2011, leaving out the first
reinstatement and second dissolution. See Doc. 195, at 4-5; Doc. 204, at 20.
And other times, Avon-WY uses the 2010 reinstatement as the point in time
when its activities became “separate and distinct” from prior operations. See
Doc. 195, at 4-5, 14, 17, 18; Doc. 204, at 21.
                                           62
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 66 of 73




of alter-ego liability, most notably the purchase of SDM with funds from the

Avon-NV TD bank account.

      Avon-WY offers as undisputed facts: Trudeau “had no involvement with

[Avon-WY] prior to his reinstatement of it in 2011”; Avon-WY “had no

liabilities when Don Trudeau administratively reinstated [it]”; and Trudeau

reinstated it “for business operations with a purpose separate and distinct from

the prior business operations that used the entity.” Id. at 5 ¶¶ 6, 8-9; id. at 14.

In making these allegations, Avon-WY cites Trudeau’s 2013 testimony, which

does not support these assertions. See id. Att. 5.

      Next, in its reply brief, Avon-WY backtracks and acknowledges that

Trudeau held ownership interests in Avon-WY after its first administrative

dissolution in 2009, contrary to its prior insistence that he was not involved

with Avon-WY before reinstatement. Doc. 214, at 11. Avon-WY also admits it

“had an obligation to purchase SDM,” and that Trudeau served as the

signatory (seemingly admitting Avon-WY was not dormant after this

dissolution and again conflicting with its previously stated undisputed facts).

Id. at 12.

      Avon-WY’s arguments fail for the reasons outlined above.               First,

Universitas disputes the argument that Avon-WY became dormant in the

period after its administrative dissolution and before it was reinstated by

Trudeau for a “different purpose.” See Doc. 205, at 21. As shown, Avon-WY

                                           63
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 67 of 73




was in fact very active in the period between dissolution and reinstatement.

The relevant period involves the transfers of $30 million of Avon-CT-related

Charter Oak Trust life insurance proceeds to various entities, including to

Avon-NV’s bank account.       Also included is the December 2009 SDM

acquisition, which Avon-NV funded on Avon-WY’s behalf. The Charter Oak

Trust-Tranen-Yates transactions took place on November 12, 2010.         The

transfer from Avon-WY to Life Elite were completed November 15, 2010, the

day Trudeau applied to reinstate Avon-WY.

     Try as it might, Avon-WY cannot refute Carpenter’s control of each of

the Avon entities; Trudeau’s involvement with Avon-WY (beyond bold factual

misstatements that he was not involved until either 2010 or 2011); Trudeau’s

signing the SDM deal on Avon-WY’s behalf in 2009 after the receipt of the

Charter Oak Trust monies; the rapid reinstatement of Avon-WY and

transactions in the latter half of 2010 timed in tandem with the Charter Oak

Trust transactions; Avon-NV’s payment of various SDM/ASG-related fees and

payments to the Morans and related entities; and Avon-NV’s payments to

Avon-WY’s consultant Terrell. Avon-NV also funded at least some of Avon-

CT’s activities, as the Avon-NV TD bank account shows. See Doc. 187, Att. 13,

at 1, 4, 7-9 (reflecting two $44,150.00 Waldman policy payments in August and

October 2009).



                                        64
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 68 of 73




      Viewing the factual record and making all reasonable inferences in favor

on Universitas, the Court denies Avon-WY’s motion for summary judgment.

The evidence not only weighs in Universitas’s favor, but is so one-sided that

only Universitas can prevail as a matter of law. See Anderson, 477 U.S. at 252.

VII. THE COURT DENIES SDM’S MOTION TO QUASH THE GARNISHMENT AND
     MOTION FOR PARTIAL SUMMARY JUDGMENT.

      Because SDM’s motion for partial summary judgment contains

substantially similar language to its motion to quash garnishment, the Court

will address the motions together. See Docs. 191-92.

      SDM seeks to quash Universitas’s writ of garnishment, arguing in part

it “[d]oes not believe any further relief is sought against SDM.” Doc. 191, at 2.

SDM also argues it “was not properly served with all of the required

documents.” Id. at 5. Universitas responds that SDM has previously “entered

an appearance in this proceeding identifying itself as a ‘Garnishee’” so even if

it was improperly served, it is “properly before the Court as a garnishee.” Doc.

206, at 6. Universitas also argues “voluntary appearance is equivalent to

service” and it “can occur at any point in the proceeding . . . .” Id. (citing

Wagoner v. Saunier, 627 P.2d 428, 431 n.4 (Okla. 1981)).

      SDM argues that its counsel’s appearances were for Respondent SDM,

primarily to respond to a motion for contempt and a motion to compel. Doc.

211, at 2, 8; Doc. 212, at 4-5. SDM waived service by its appearance, producing


                                          65
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 69 of 73




documents, corresponding with Universitas’s counsel, participating in a status

conference, filing a joint status report, and winning relief in the form of

sanctions. See, e.g., Docs. 113, 115, 134, 137, 142, 148; Hopper v. Wyant, 502

F. App’x 790, 792 (10th Cir. 2012) (“‘[A]n individual may submit to the

jurisdiction of the court by appearance,’ and voluntary use of certain court

procedures may constitute constructive consent to the personal jurisdiction of

the court.” (quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 703-04 (1982))).

      In addition to the arguments regarding lack of relief sought and service

included in the motion to quash, SDM alternatively argues in its motion for

summary judgment that SDM is not liable as a garnishee because it is not

indebted to and does not possess assets belonging to the Judgment Debtor.

Doc. 192, at 9-10. SDM makes “the claim of exception on the part of the

judgment debtor(s) . . . [that SDM] is neither owned by nor indebted to the

actual judgment debtor(s): [Avon-CT] and/or [Avon-NV].” Id. at 10 (quoting id.

Att. 1). In determining the Avon entities are alter egos, the Court finds they

are one and the same for purposes of their liability to Universitas. Wm.

Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 143 (2d

Cir. 1991) (stating that once alter-ego status is established, “the previous

judgment is then . . . enforced against entities who were, in essence, parties to

the underlying dispute[ and] the alter egos are treated as one entity”). Because

                                          66
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 70 of 73




Avon-WY owns one hundred percent of the membership interests in SDM,34

SDM possesses assets of a judgment debtor.         Id.   The undersigned finds

Universitas does seek relief against SDM, as SDM serves as Avon-WY’s “most

notable asset.” Doc. 92, at 4 n.2. Viewing the factual record and making all

reasonable inferences in favor of the nonmovant, the Court denies SDM’s

motion for partial summary judgment.

VIII. THE COURT DENIES UNIVERSITAS’S MOTION TO STRIKE SDM’S MOTION
      TO QUASH AND ITS REQUEST FOR SANCTIONS AGAINST SDM.

      In seeking to strike SDM’s motion, Universitas argues that every issue

in the motion to quash is “also addressed in SDM’s Motion for Summary

Judgment and SDM’s Opposition to Petitioner’s Motion for Summary

Judgment.” Doc. 208, at 1. What else could SDM “hope to accomplish by filing

the same argument three times, other than ‘to harass, cause unnecessary

delay, or increase the cost of litigation’”? Id. at 2. In fact, “Mr. Carpenter and

his associates have a demonstrable history of filing motions solely to ‘harass,

cause unnecessary delay, or increase the cost of litigation.’” Id. (citing Nova

SDNY Litig., No. CIV-11-1590-LTS-HBP; Universitas Educ., LLC v. Nova

Grp., Inc., 2013 U.S. Dist. LEXIS 142481, at *11 (S.D.N.Y. Sept. 30, 2013)

(indicating that Nova’s “re-filing of the motion to dismiss was in bad faith and




34    See Doc. 57, Att. 3, at 2, ¶ 7.
                                          67
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 71 of 73




with a motive to delay, harass, or needlessly increase the cost of litigation”)).

Finally, Universitas notes SDM is run by Kehoe, a Benistar employee. Id.

      Despite the demonstrable history of filing motions to harass and delay

on the part of a multitude of Carpenter-controlled entities, the Court notes

SDM’s counsel states it is acting in good faith and out of an abundance of

caution. Doc. 191, at 1; Doc. 192, at 2. SDM’s counsel was uninvolved in the

turnover proceedings or any other apparent litigation in this matter. As such,

the Court finds the denial of Universitas’s motion to quash to be appropriate.

IX.   CONCLUSION.

      Avon-WY and Avon-NV are alter egos of Avon-CT.                Given this,

Universitas may enforce the judgment it registered here against any of the

three Avon entities. 28 U.S.C. § 1963 (A judgment has “the same effect as a

judgment of the district court of the district where registered and may be

enforced in like manner.”); Wm. Passalacqua Builders, Inc., 933 F.2d at 143;

see also Condaire, 286 F.3d at 357 (noting that registration under § 1963

equates to a “new judgment” and recognizing § 1963’s grant of “inherent

powers . . . to enforce [such] judgments”); Sys. Div., Inc. v. Teknek Elecs.,

Ltd., 253 F. App’x 31, 37 (Fed. Cir. 2007) (“The exercise of [personal]

jurisdiction over an alter ego is compatible with due process because a

corporation and its alter ego are the same entity . . . .”); Misik v. D’Arco, 197

Cal. App. 4th 1065, 1072 (2011) (“[A]mending a judgment to add

                                          68
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 72 of 73




an alter ego does not add a new defendant but instead inserts the correct name

of the real defendant.”). So, the Court may enjoin each of these entities from

transferring, alienating, and/or concealing or encumbering any non-exempt

property.

X.    RECOMMENDATIONS AND NOTICE OF RIGHT TO OBJECT.

For the reasons discussed above, the undersigned recommends:

      1. The Court DENY Avon-WY’s motions to strike, Docs. 193, 213.

      2. The Court GRANT SDM’s motion to join Avon-WY’s first motion to

         strike, Doc. 196.

      3. The Court GRANT Universitas’s motion for summary judgment and

         find that Avon-WY and Avon-NV are alter egos of Avon-CT, the

         named judgment debtor, Doc. 186.

      4. The Court DENY Avon-WY’s motion for summary judgment, Doc.

         194.

      5. The Court DENY SDM’s motion to quash, Doc. 191.

      6. The Court DENY SDM’s motion for partial summary judgment, Doc.

         192.

      7. The Court DENY Universitas’s motion to strike SDM’s motion to

         quash, Doc. 208.

      8. The Court ENJOIN Avon-WY from transferring, alienating, and/or

         concealing or encumbering its ownership of any interest in SDM.

                                        69
       Case 5:14-fj-00005-HE Document 218 Filed 10/20/20 Page 73 of 73




      9. The Court ENJOIN Avon-WY, Avon-CT, and Avon-NV from

         transferring, alienating, and/or concealing or encumbering any non-

         exempt property.

      The parties are advised of their right to file an objection to this Report

and Recommendation with the Clerk of this Court on or before November 3,

2020, in accordance with 28 U.S.C. § 636 and Fed. R. Civ. P. 72. The parties

are further advised that failure to make a timely objection to this Report and

Recommendation waives the right to appellate review of both factual and legal

issues contained herein. See Moore v. United States, 950 F.2d 656, 659 (10th

Cir. 1991).

      This Report and Recommendation disposes of all issues referred to the

undersigned in the captioned matter.

              ENTERED this 20th day of October, 2020.




                                         70
